


Exhibit 10.51

 

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

ASSET PURCHASE AGREEMENT

 

by and between

 

NAUTILUS NEUROSCIENCES, INC.,

as Seller

 

and

 

DEPOMED, INC.,

as Purchaser

 

Dated as of December 17, 2013

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

PURCHASE AND SALE

 

1

 

 

 

 

 

 

1.1

 

Purchase and Sale

 

1

 

1.2

 

Assets Not Being Acquired

 

3

 

1.3

 

Assumed Liabilities

 

4

 

1.4

 

Excluded Liabilities

 

5

 

1.5

 

Purchase Price and Terms

 

6

 

1.6

 

Escrow

 

7

 

1.7

 

Net Sales Milestone Payments

 

7

 

1.8

 

Allocation of Purchase Price

 

8

 

1.9

 

Non-assignable Assets; Certain Consents

 

9

 

1.10

 

Transfer Fees and Taxes

 

10

 

1.11

 

Archival Copies

 

10

 

 

 

 

 

 

ARTICLE II

 

CLOSING

 

11

 

 

 

 

 

 

2.1

 

Closing Date

 

11

 

2.2

 

Seller’s Closing Deliverables

 

11

 

2.3

 

Purchaser’s Closing Deliverables

 

12

 

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

 

13

 

 

 

 

 

 

3.1

 

Incorporation and Qualification

 

13

 

3.2

 

Ownership Interests in Other Entities

 

13

 

3.3

 

Capitalization

 

13

 

3.4

 

Authority; Enforceability

 

13

 

3.5

 

No Violation

 

14

 

3.6

 

Consents

 

14

 

3.7

 

Purchased Assets

 

14

 

3.8

 

Financial Statements and Controls

 

15

 

3.9

 

Absence of Undisclosed Liabilities

 

15

 

3.10

 

Accounts Payable

 

15

 

3.11

 

Absence of Certain Changes or Events

 

16

 

3.12

 

Personal Property

 

17

 

3.13

 

Inventory

 

17

 

3.14

 

Intellectual Property

 

18

 

3.15

 

Contracts

 

19

 

3.16

 

Environmental Matters

 

20

 

3.17

 

Tax Matters

 

21

 

3.18

 

Employee Benefits

 

22

 

3.19

 

Employees; Labor Proceedings

 

23

 

3.20

 

Permits

 

23

 

3.21

 

Compliance with Law

 

24

 

3.22

 

Legal Matters

 

24

 

3.23

 

Healthcare Regulatory Matters

 

24

 

3.24

 

Insurance

 

26

 

3.25

 

Product Liability

 

26

 

3.26

 

Absence of Certain Practices

 

26

 

3.27

 

No Affiliate Transactions

 

26

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

i

--------------------------------------------------------------------------------


 

 

3.28

 

Customers and Suppliers

 

26

 

3.29

 

Government Programs

 

27

 

3.30

 

Brokers and Finders

 

27

 

3.31

 

Solvency

 

27

 

3.32

 

Disclosure

 

27

 

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

27

 

 

 

 

 

 

4.1

 

Incorporation and Qualification

 

27

 

4.2

 

Authority; Enforceability

 

28

 

4.3

 

No Violation

 

28

 

4.4

 

Consents

 

28

 

4.5

 

Legal Matters

 

29

 

4.6

 

Brokers and Finders

 

29

 

4.7

 

Financial Ability to Perform

 

29

 

4.8

 

Projections

 

29

 

4.9

 

Solvency

 

29

 

 

 

 

 

 

ARTICLE V

 

COVENANTS AND OTHER AGREEMENTS

 

29

 

 

 

 

 

 

5.1

 

Restrictive Covenants of Seller

 

29

 

5.2

 

Non-Disparagement by Purchaser

 

31

 

5.3

 

Transition Plan; Payments Received

 

32

 

5.4

 

Notification to FDA

 

32

 

5.5

 

Cooperation in Litigation

 

33

 

5.6

 

Power of Attorney; Right of Endorsement

 

33

 

5.7

 

Access to Books and Records

 

33

 

5.8

 

Removal of Purchased Assets

 

34

 

5.9

 

Further Assurances

 

34

 

5.10

 

Publicity

 

35

 

5.11

 

Maintenance of Insurance

 

35

 

5.12

 

SEC Filings

 

35

 

5.13

 

Conduct of the Business

 

36

 

5.14

 

Recordation of Transferred Intellectual Property

 

36

 

5.15

 

Notification of Customers and Vendors

 

36

 

5.16

 

Tax Matters

 

36

 

5.17

 

Waiver of Bulk Sales Laws

 

38

 

5.18

 

Anticipated Dissolution of Seller

 

38

 

5.19

 

Use of Seller Brands

 

38

 

5.20

 

Processing of Rebates and Chargebacks

 

39

 

5.21

 

Medicaid Access and Price Reporting

 

39

 

5.22

 

Enforcement of Covenants Not to Compete

 

39

 

 

 

 

 

 

ARTICLE VI

 

SURVIVAL; INDEMNIFICATION

 

40

 

 

 

 

 

 

6.1

 

Survival of Representations and Warranties and Covenants and Agreements;
Indemnification Claims Period

 

40

 

6.2

 

Indemnification Obligations

 

40

 

6.3

 

Limitations on Indemnification Obligations

 

41

 

6.4

 

Indemnification Claim Procedure

 

42

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

ii

--------------------------------------------------------------------------------


 

 

6.5

 

Third Party Claims

 

43

 

6.6

 

Recourse Against Insurance

 

44

 

6.7

 

Waiver of Certain Damages

 

45

 

6.8

 

Tax Treatment of Indemnification Payments

 

45

 

6.9

 

Source of Recovery

 

45

 

6.10

 

Exclusive Remedy

 

46

 

 

 

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

47

 

 

 

 

 

 

7.1

 

Expenses

 

47

 

7.2

 

Notices

 

47

 

7.3

 

Assignment

 

48

 

7.4

 

Severability

 

49

 

7.5

 

Interpretation

 

49

 

7.6

 

Construction

 

50

 

7.7

 

Amendment and Waiver

 

50

 

7.8

 

Entire Agreement; No Implied Warranties

 

50

 

7.9

 

Counterparts

 

51

 

7.10

 

Governing Law

 

51

 

7.11

 

Consent to Jurisdiction; Waiver of Jury Trial

 

51

 

7.12

 

No Third Party Beneficiaries

 

52

 

7.13

 

Remedies

 

53

 

7.14

 

Relationship of the Parties

 

53

 

ANNEX A — Definitions

 

EXHIBITS:

 

Exhibit A:

 

Escrow Agreement

Exhibit B:

 

Bill of Sale

Exhibit C:

 

Assignment of Contracts

Exhibit D-1:

 

Patent Assignment

Exhibit D-2:

 

Trademark Assignment

Exhibit E:

 

Transition Plan

Exhibit F:

 

FIRPTA Certificate

Exhibit G-1:

 

Seller FDA Letter (NDA)

Exhibit G-2:

 

Seller FDA Letter (IND)

Exhibit H-1:

 

Purchaser FDA Letter (NDA)

Exhibit H-2:

 

Purchaser FDA Letter (IND)

Exhibit I:

 

Blanket Authorization Letter

Exhibit J:

 

Letter Agreement

 

SCHEDULES:

 

Schedule 1.1(a)

 

Prepaid Accounts

Schedule 1.1(b)

 

Equipment and Machinery

Schedule 1.1(c)

 

Inventory

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

iii

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

Assigned Contracts

Schedule 1.1(e)

 

Registered Intellectual Property Rights

Schedule 1.1(f)

 

Telephone and Facsimile Numbers

Schedule 1.2(p)

 

Other Excluded Assets

Schedule 1.3(a)

 

Customer Deposits

Schedule 1.3(c)

 

Other Assumed Liabilities under Seller Permits

Schedule 2.2(c)

 

Third Party Consents

 

 

 

Disclosure Schedule of Seller

 

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement is made as of December 17, 2013, by and between
Nautilus Neurosciences, Inc., a Delaware corporation (“Seller”), and
Depomed, Inc., a California corporation (“Purchaser”).  Seller and Purchaser are
sometimes referred to herein collectively as the “Parties” and individually as a
“Party.”

 

RECITALS

 

Seller is engaged principally in the business of researching, developing,
testing, licensing, producing, marketing, selling and distributing Seller’s
diclofenac potassium for oral solution product referred to as Cambia® (the
“Product”) (the “Business”).

 

Seller desires to sell, transfer, convey, assign and deliver to Purchaser, and
Purchaser desires to purchase or otherwise acquire from Seller, certain assets
of Seller relating to the Product, on the terms and conditions set forth herein.

 

Capitalized terms used but not defined in this Agreement have the meanings
ascribed to such terms in Annex A.

 

AGREEMENT

 

Now, therefore, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1                               Purchase and Sale.  Upon the terms and subject
to the conditions contained in this Agreement, at the Closing, in exchange for
the Purchase Price, Seller shall sell or otherwise transfer, convey, assign and
deliver to Purchaser, and Purchaser shall purchase or otherwise acquire from
Seller, all of the right, title and interest of Seller in, to and under the
following, but only the following, assets and rights (collectively,
the “Purchased Assets”), free and clear of all Liens (other than Permitted
Liens):

 

(a)                                 all prepaid accounts and expenses, security
and other deposits, unbilled charges and other similar current assets relating
to the Product or the Business, all of which are set forth on Schedule 1.1(a);

 

(b)                                 all equipment and machinery required to
manufacture the Product owned by Seller, all of which are set forth on Schedule
1.1(b);

 

(c)                                  all inventory, including raw materials,
work-in-process, samples (other than samples to be destroyed by Seller’s sales
representatives in fulfillment of the Transition

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

Plan) and finished goods, supplies, spare parts, packaging and other items of
inventory (the “Inventory”), all of which, as of December 16, 2013, are set
forth on Schedule 1.1(c);

 

(d)                                 the Contracts (including purchase orders)
set forth on Schedule 1.1(d) and all rights thereunder (collectively,
the “Assigned Contracts”);

 

(e)                                  all Intellectual Property Rights, including
all Registered Intellectual Property Rights, used in, developed for, held for
use in, or relating to, the Product or the Business, other than the Intellectual
Property Rights set forth on Schedule 1.2(p) (the “Transferred Intellectual
Property”), with all of such Registered Intellectual Property Rights set forth
on Schedule 1.1(e);

 

(f)                                   all rights to telephone and facsimile
numbers, including all ten (10)-digit “800”, “888” or similar numbers, used in,
developed for, held for use in or relating to, the Product or the Business, all
of which are set forth on Schedule 1.1(f), as well as rights to receive mail and
other communications addressed to Seller relating to the Product or the Business
(including mail and communications from Governmental Authorities, customers,
vendors, contract manufacturers, suppliers, distributors, licensors, licensees,
agents and others);

 

(g)                                  the Seller Permits, to the extent
transferrable under applicable Law;

 

(h)                                 all choses-in-action, rights under
guarantees and warranties, rights of set-off, rights of recoupment, rights to
indemnification, rights to refunds, rights of recovery and similar rights in
favor of Seller with respect to any Purchased Asset, any Assumed Liability, the
Product or the Business, but excluding (i) the items described on Schedule
1.2(p), (ii) any of the foregoing arising under any Excluded Asset (including
any Contract other than an Assigned Contract) or (iii) which cannot be
transferred to Purchaser without violation of Law;

 

(i)                                     the Regulatory Files;

 

(j)                                    all customer, vendor, contract
manufacturer, supplier, distributor, licensor and licensee lists, books, data,
records, manuals, ledgers, files, documents, correspondence, forms and other
materials and databases (in any form or medium) maintained for, used in,
developed for, held for use in, or relating to, the Product or the Business,
whether or not maintained at the offices of Seller, including all scientific
data associated with the Product (including clinical, pre-clinical, chemistry,
formulation, technical, stability and toxicological data), methods, processes,
formulas, validations, chemical specifications, chemical and finished goods
analytical test methods, studies, advertising and marketing materials, product
descriptions and specifications, drawings, price information, package
specifications, regulatory files, correspondence, mailing lists, purchase
orders, work orders, credit, collection and sales records, sales and promotional
materials and records (including collateral, artwork, call lists and
distribution history), laboratory notebooks, training manuals and materials,
purchasing materials and records, market surveys, market research and related
materials, marketing rights, stationery, business procedures, cost and pricing
information, business plans, reference catalogs, equipment maintenance data,
Paragraph IV litigation files, accounting records, studies, reports and health
and safety related documents and data;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

(k)                                 any books, records, documents,
correspondence or any other documents to the extent they relate primarily or
exclusively to the Assumed Liabilities or to any of the Purchased Assets
identified in the other provisions of this Section 1.1; provided, however, that
any information not related to the Assumed Liabilities or the Purchased Assets
may be redacted from such documents; and

 

(l)                                     all goodwill generated by or otherwise
associated with any of the assets or rights identified in the other provisions
of this Section 1.1.

 

1.2                               Assets Not Being Acquired.  Purchaser and
Seller expressly understand and agree that Purchaser is not purchasing or
acquiring, and Seller is not selling or otherwise transferring, conveying,
assigning or delivering, any assets or rights of Seller that are not
specifically listed in Section 1.1 as Purchased Assets, and all such other
assets and rights shall be excluded from the Purchased Assets (the “Excluded
Assets”).  For the avoidance of doubt, Excluded Assets shall include the
following, whether or not the same are disclosed to Purchaser in or pursuant to
this Agreement or otherwise:

 

(a)                                 all accounts receivable, notes receivable
and other receivables relating to the Product or the Business arising out of the
conduct of the Business by Seller or any Affiliate of Seller before the Closing
Date;

 

(b)                                 all cash and cash equivalents, bank accounts
and securities of Seller;

 

(c)                                  all Seller Benefit Plans and all rights in
connection with and assets of any Seller Benefit Plans;

 

(d)                                 all rights, causes of action and Claims that
may be asserted against third parties solely arising out of or related to any of
the Excluded Assets identified in the other provisions of this Section 1.2 or
any of the Excluded Liabilities, including any rights to damages, fees or
expenses in connection therewith;

 

(e)                                  any rights of Seller under this Agreement
and the Transaction Documents;

 

(f)                                   all Tax Returns, financial statements, Tax
audit information, organizational documents, minute books, corporate seal, stock
records, and correspondence and other documents related exclusively to the
foregoing items;

 

(g)                                  all employee-related or employee
benefit-related files or records;

 

(h)                                 all records, documents and correspondence of
Seller specifically relating to the negotiation and consummation of the
transactions contemplated hereby, and any other books and records which Seller
is prohibited from disclosing or transferring to Purchaser under applicable Law;

 

(i)                                     except as otherwise expressly provided
in this Agreement, the Seller Insurance Policies and claims and other rights to
proceeds thereof;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

(j)                                    all refunds of Taxes for which Seller
bears responsibility pursuant to Section 5.16(a) that were paid by Seller or its
Affiliates;

 

(k)                                 any books, records, documents,
correspondence or any other documents to the extent they relate solely to
Excluded Liabilities or to any of the Excluded Assets identified in the other
provisions of this Section 1.2;

 

(l)                                     all the furnishings, furniture, computer
equipment, office and other equipment and supplies, vehicles and other tangible
personal property;

 

(m)                             all computer software and systems (including
related documentation) used in, developed for, held for use in, or relating to,
the Business, including maintenance agreements related thereto;

 

(n)                                 all leased real property;

 

(o)                                 the name “Nautilus” and all variants
thereof, and all rights associated therewith; and

 

(p)                                 the items described on Schedule 1.2(p).

 

1.3                               Assumed Liabilities.  Subject to the terms and
conditions of this Agreement, as partial consideration for the Purchased Assets,
at the Closing, Purchaser shall assume and agree to pay, perform and discharge
when due the following, but only the following, Liabilities and obligations of
Seller, in each case, excluding the Excluded Liabilities (collectively, the
“Assumed Liabilities”):

 

(a)                                 all customer deposits relating to the
Product or the Business arising on or after the Closing, all of which are set
forth on Schedule 1.3(a);

 

(b)                                 all Liabilities arising under or relating to
the Assigned Contracts (i) arising on or after the Closing or (ii) of the type
referred to in Section 1.3(e)

 

(c)                                  all Liabilities arising under or relating
to the transferred Seller Permits (i) arising on or after the Closing, (ii) of
the type referred to in Section 1.3(e) or (g) or (iii) disclosed on Schedule
1.3(c);

 

(d)                                 all Liabilities of Purchaser or its
Affiliates relating to employee benefits, compensation or other arrangements
with respect to, or the employment by Purchaser or its Affiliates of, any
Transferred Employee arising on or after the Closing;

 

(e)                                  all Liabilities for Rebates with respect to
Product dispensed on or after January 1, 2014, other than any of the foregoing
resulting from a breach of any Contract prior or the violation of a government
reimbursement program by Seller prior to Closing;

 

(f)                                   all Liabilities related to returns of the
Product received on or after the Closing Date, other than any such returns
resulting from a breach of any Contract by Seller prior

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

to the Closing or any violation of a government reimbursement program by Seller
prior to the Closing;

 

(g)                                  all Liabilities for Chargebacks with
respect to Product dispensed on or after January 1, 2014, other than any of the
foregoing resulting from a breach of any Contract by Seller prior to the Closing
or any violation of a government reimbursement program by Seller prior to the
Closing; and

 

(h)                                 all other Liabilities arising on or after
the Closing to the extent (but only to the extent) arising out of or relating to
the ownership or operation of the Business and the Purchased Assets by Purchaser
on or after the Closing.

 

1.4                               Excluded Liabilities.  Notwithstanding
anything to the contrary contained in this Agreement or any of the Transaction
Documents, Seller acknowledges that Seller shall retain and satisfy, and
Purchaser shall not assume or otherwise be responsible or liable for, any
Liabilities or obligations of Seller other than the Assumed Liabilities, whether
or not relating to the Purchased Assets or the Business (collectively, the
“Excluded Liabilities”).  For the avoidance of doubt, Excluded Liabilities shall
include the following, whether or not the same are disclosed to Purchaser in or
pursuant to this Agreement or otherwise:

 

(a)                                 any Indebtedness of Seller for borrowed
money, including the Senior Debt;

 

(b)                                 any Liability with respect to any
Proceedings asserted on or prior to the Closing or to the extent the basis of
which arose prior to the Closing;

 

(c)                                  any Taxes for which Seller is liable
pursuant to Section 5.16(a);

 

(d)                                 any Liability resulting from or arising out
of any of the Excluded Assets;

 

(e)                                  any Liability resulting from or arising out
of any of the Seller Benefit Plans (whether such Liability arises before, on or
after the Closing, including: (i) unfunded Liabilities under any Seller Benefit
Plan, (ii) Liabilities with respect to the termination of any Seller Benefit
Plan and (iii) any accrued but unpaid Claim under any Seller Benefit Plan);

 

(f)                                   except as specifically provided in
Section 1.3(d), any Liability of Seller relating to or arising out of (i) the
employment, or termination of employment, of any Business Employee against
Seller, or (ii) workers’ compensation claims of any Business Employee of Seller;

 

(g)                                  any Liability of Seller to NNI Holdings
Corp.;

 

(h)                                 any Liability of Seller to any holder or
former holder of equity interests in Seller or any Affiliate of Seller, in such
equityholder’s capacity as such;

 

(i)                                     any Liability of Seller under this
Agreement or the Transaction Documents;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

5

--------------------------------------------------------------------------------

 

(j)                                    any Liability of Seller for expenses or
fees incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement, the Transaction Documents or the consummation
(or preparation for the consummation) of the transactions contemplated hereby
and thereby (including all attorneys’ and accountants’ fees and brokerage fees
incurred by or imposed upon Seller);

 

(k)                                 any Liability under any bulk sales, bulk
transfer laws or comparable Laws of any jurisdiction which may be applicable to
the transactions contemplated by this Agreement;

 

(l)                                     all Liabilities for Rebates with respect
to Product dispensed prior to January 1, 2014;

 

(m)                             all Liabilities for Chargebacks with respect to
Product dispensed prior to January 1, 2014;

 

(n)                                 except for any Liability of the type
referred to in Section 1.3(e) or (g), any Liability arising under or relating to
the Assigned Contracts arising prior to the Closing Date, including any
obligation to pay royalties and milestones, as applicable, with respect to
Product sold prior to the Closing; and

 

(o)                                 any Liability resulting from or arising out
of the conduct any business by Seller or any Affiliate of Seller (other than the
Business) or the ownership of the Excluded Assets, whether before, on or after
the Closing.

 

1.5                               Purchase Price and Terms.

 

(a)                                 Upon the terms and subject to the conditions
contained in this Agreement, as consideration for the Purchased Assets to be
sold, transferred, conveyed, assigned and delivered to Purchaser pursuant to
Section 1.1, Purchaser shall (i) at the Closing, pay to Seller an aggregate
amount equal to Forty Eight Million Seven Hundred Twenty Five Thousand Dollars
($48,725,000) (the “Cash Purchase Price”); (ii) at the Closing, assume the
Assumed Liabilities; and (iii) if and to the extent earned in accordance with
Section 1.7, pay to Seller the Net Sales Milestone Payment(s) (collectively, the
“Purchase Price”).

 

(b)                                 The Cash Purchase Price shall be paid at the
Closing as follows:

 

(i)                                     to the administrative agent under the
Credit Agreement dated as of December 5, 2012 among Seller, as borrower, the
lenders party thereto and [***], as agent (the “Senior Debt”), for delivery to
the lenders thereunder, [***], which is the amount necessary to satisfy in full
the obligations of Seller thereunder in accordance with the Payoff Letter, by
wire transfer of immediately available funds to the account specified in the
Payoff Letter;

 

(ii)                                  to Wells Fargo Bank, N.A. (the “Escrow
Agent”), Seven Million Five Hundred Thousand Dollars ($7,500,000) (the “Escrow
Deposit”), in accordance with Section 1.6, by wire transfer of immediately
available funds to an account designated in writing by the Escrow Agent; and

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

(iii)                               to Seller, [***], by wire transfer of
immediately available funds to an account designated in writing by Seller.

 

1.6                               Escrow.  At the Closing, pursuant to and in
accordance with Section 1.5(b)(ii) Purchaser shall deposit the Escrow Deposit
into an escrow account (the “Escrow Account”) established for such purpose with
the Escrow Agent pursuant to an escrow agreement by and among Purchaser, Seller
and the Escrow Agent in substantially the form attached to this Agreement as
Exhibit A (the “Escrow Agreement”).  The Escrow Deposit shall be held in the
Escrow Account until the second (2nd) anniversary of the Closing Date, subject
to extension as set forth in the Escrow Agreement (the “Escrow Period”), subject
to the terms of the Escrow Agreement, to serve as an escrow fund for the payment
of any amount payable to Purchaser pursuant to Section 5.16 and (c) any
indemnifiable Losses payable to any Purchaser Indemnified Party pursuant to
Article VI.  At the end of the Escrow Period, the amount of the Escrow Deposit
then held in the Escrow Account, less any amounts subject to a pending Notice of
Claim (as determined in accordance with the Escrow Agreement), and all interest
and income earned on the Escrow Deposit, shall be disbursed by the Escrow Agent
to Seller in accordance with the terms and conditions of the Escrow Agreement. 
Purchaser shall pay the fees and expenses of the Escrow Agent under the Escrow
Agreement.

 

1.7                               Net Sales Milestone Payments.

 

(a)                                 Purchaser shall pay, without duplication,
the following non-refundable, non-creditable, one (1) time net sales milestone
payments (the “Net Sales Milestone Payments”) in respect of the Purchased
Assets, the first time the applicable “Annual Net Sales” dollar value set forth
below is achieved (based on Net Sales of the Product in any full calendar year),
in each case, by wire transfer in immediately available funds to an account
designated in writing by Seller, which payment shall be made no later than forty
five (45) days following the end of the applicable calendar year; provided, that
(i) any Net Sales Milestone Payment may be payable in the same calendar year as
any other Net Sales Milestone Payment and (ii) any obligation to make a Net
Sales Milestone Payment shall be subject to offset as provided in
Section 1.7(c) and Section 6.9(a).  Seller acknowledges that the right to
receive Net Sales Milestone Payments is not a security, shall not be represented
by a certificate or other instrument and shall not represent a security or
ownership interest in Purchaser, its Affiliates or any of their respective
assets.

 

Annual Net Sales:

 

Net Sales Milestone Payment:

 

[***]

 

[***]

 

$

100,000,000

 

[***]

 

 

(b)                                 Commencing with the [***] and continuing
until the earlier to occur of (i) the payment to Seller of the Net Sales
Milestone Payment with respect to the achievement of annual Net Sales of One
Hundred Million Dollars ($100,000,000) or (ii) [***] (such period, the
“Milestone Period”), within forty five (45) days after the end of each calendar
quarter, Purchaser shall deliver to Seller a statement (each, a “Net Sales
Statement”) setting forth (A) the amount of Net Sales with respect to such
calendar quarter and with respect to the period from January 1 of the calendar
year of which such calendar quarter is a part through the end of such calendar
quarter and (B) the “gross to net” adjustments with respect to the calculation
of Net Sales for

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

such calendar quarter and calendar year (which calculation shall be made in
conformity with, and show the individual components of, the definition of Net
Sales).

 

(c)                                  Any dispute with respect to a Net Sales
Statement shall be resolved in accordance with Section 5.7(c).  If such
resolution results in an adjustment to the amount payable by Purchaser to Seller
pursuant to Section 1.7(a), Purchaser shall pay to Seller cash in the amount of
such adjustment within five (5) Business Days after such dispute is finally
resolved, which payment shall be by wire transfer of immediately available funds
to the account designated by Seller.

 

1.8                               Allocation of Purchase Price.  The Cash
Purchase Price and those Assumed Liabilities, costs and other items included in
“consideration” for purposes of Code section 1060 (the “Section 1060
Consideration”) shall be allocated among the Purchased Assets in compliance with
Code section 1060 and the Treasury Regulations thereunder, in accordance with
this Section 1.8 (such allocation, the “Allocation”).  As soon as reasonably
practicable (and in any event within one hundred twenty (120) days) after the
Closing Date, Purchaser shall prepare and deliver to Seller a proposed
Allocation (the “Draft Allocation”).  During the thirty (30) day period
following such delivery, Seller may, but shall not be obligated to, dispute any
of the items in the Draft Allocation by delivery of a written notice to
Purchaser that provides reasonable detail concerning each item in the Draft
Allocation that Seller disputes and the basis of such dispute.  If Seller does
not deliver such a dispute notice to Purchaser within such thirty (30) day
period, the Draft Allocation shall conclusively be deemed the “Final
Allocation”, which shall be final and binding upon the Parties.  If Seller
delivers such a dispute notice within such thirty (30) day period, then for a
period of thirty (30) days after the date of such dispute notice, Purchaser and
Seller shall negotiate in good faith to resolve the disputed items.  If
Purchaser and Seller resolve all of the disputed items during such thirty (30)
day period,  the Draft Allocation shall be revised to reflect such resolution,
and as so revised shall be the Final Allocation and shall be final and binding
upon the Parties.  [***]  Within fifteen (15) days after the Final Allocation
has been determined in accordance with this Section 1.8, Purchaser shall cause
to be prepared and delivered to Seller IRS Forms 8594 and any required exhibits
thereto, and any similar forms required under applicable state, local or foreign
Tax Law, which shall conform to the Final Allocation.  Purchaser and Seller
shall each timely file the applicable Form 8594 with the IRS in accordance with
the requirements of Code Section 1060 and the Treasury Regulations thereunder,
and such other forms with the applicable Governmental Authorities in accordance
with the requirements of the applicable Tax Law.  Upon any subsequent payments
(or assumption of liabilities) that, under applicable Tax Law, result in an
adjustment to the Section 1060 Consideration as previously reported on a
Form 8594 filed with the IRS, Purchaser shall prepare a revised Final Allocation
and shall deliver to Seller such revised Final Allocation, together with a
supplemental Form 8594 (and any supplemental forms required under any other
applicable Tax Law) conforming to such revised Final Allocation.  To the extent
Seller has any objections to such revised Final Allocation, the Parties will use
the same procedures as described above in this Section 1.8 to resolve such
dispute.  Upon resolution of such dispute, if any, the Final Allocation (as
revised) will be final and binding upon the Parties and the supplemental
Form 8594 will be revised to reflect the resolution of any such dispute. 
Purchaser and Seller shall each file such supplemental Form 8594 with the
Internal Revenue Service in accordance with the requirements of Code section
1060 and the Treasury Regulations thereunder (and any such other supplemental
forms with the applicable Governmental Authority in accordance with

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

such other applicable Tax Law).  Purchaser and Seller shall, and shall cause
their respective Affiliates to, report, act and file Tax Returns consistent with
the Final Allocation (as revised, if applicable) in all respects and for all
purposes, and Purchaser and Seller shall not, and shall cause their respective
Affiliates to not, take any position, whether on audit, Tax Returns or
otherwise, that is inconsistent with the Final Allocation (as revised, if
applicable), unless required to do so by applicable Law.

 

1.9                               Non-assignable Assets; Certain Consents.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, and subject to the provisions of this Section 1.9(a), to the
extent that the sale, transfer, conveyance, assignment or delivery, or attempted
sale, transfer, conveyance, assignment or delivery, to Purchaser of any
Purchased Asset or the assignment or delegation, or attempted assignment or
delegation, to Purchaser of any Assumed Liability (in each case other than an
Assigned Contract identified with an asterisk on Schedule 1.1(d)) would require
the permit, license, variance, exemption, Order, consent, authorization,
approval or waiver of a Person (including any Governmental Authority) (an “Other
Consent”), and such Other Consent shall not have been obtained prior to the
Closing Date, this Agreement shall not constitute a sale, transfer, conveyance,
assignment or delivery, or an attempted sale, transfer, conveyance, assignment
or delivery, of such Purchased Asset or assignment or delegation, or attempted
assignment or delegation, of such Assumed Liability.  Following the Closing,
Purchaser shall use commercially reasonable efforts, and Seller shall cooperate
with such efforts as Purchaser may reasonably request, to obtain any such Other
Consents with respect to any and all of the Purchased Assets and Assumed
Liabilities, or any release, substitution or amendment required to novate all of
the Purchased Assets and Assumed Liabilities or to obtain in writing the
unconditional release of Seller to such arrangements, so that, in each case,
Purchaser shall obtain Seller’s right, title and interest to the Purchased
Assets and Purchaser shall be solely responsible for the Assumed Liabilities
from and after the Closing Date; provided, however, that neither Seller nor
Purchaser shall be required to pay any consideration therefor.  Once such Other
Consent is obtained, Seller shall sell, assign, transfer, convey and deliver to
Purchaser the relevant Purchased Asset to which such consent, authorization,
approval, waiver, release, substitution or amendment relates, or Purchaser shall
assume the relevant Assumed Liability to which such Other Consent relates, in
each case for no additional consideration.  Applicable Transfer Taxes in
connection with such sale, transfer, conveyance, assignment, or delivery shall
be paid by Purchaser in accordance with Section 1.10.

 

(b)                                 To the extent that any Purchased Asset or
Assumed Liability cannot be transferred to Purchaser following the Closing
pursuant to this Section 1.9 or is not transferred to Purchaser within thirty
(30) days following the Closing, Purchaser and Seller shall use commercially
reasonable efforts to enter into such arrangements (such as subleasing,
sublicensing or subcontracting) to provide to the Parties the economic and, to
the extent permitted under applicable Law, operational equivalent of the
transfer of such Purchased Asset or Assumed Liability to Purchaser as of the
Closing and the performance by Purchaser of its obligations with respect
thereto.  Purchaser shall, as agent or subcontractor for Seller pay, perform and
discharge fully the liabilities and obligations of Seller thereunder from and
after the Closing Date.  To the extent permitted under applicable Law, Seller
shall hold in trust for and pay to Purchaser promptly upon receipt thereof, such
Purchased Asset and all income, proceeds and other monies received by Seller to
the extent related to such Purchased Asset in connection

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

with the arrangements under this Section 1.9(b).  The obligations of the Parties
under this Section 1.9(b) shall expire on the six (6) month anniversary of the
Closing Date.

 

(c)                                  With respect to the Assigned Contracts
designated with an asterisk on Schedule 1.1(d), the Parties desire that the
assignment of such Assigned Contract shall be effective on January 1, 2014. 
Accordingly, from and after the Closing and through January 1, 2014, Seller
shall undertake commercially reasonable efforts to obtain such consents to
assignment effective as of January 1, 2014, and Purchaser shall provide such
assistance in connection therewith as Seller may reasonably request; provided,
however, that neither Seller nor Purchaser shall be required to pay any
consideration therefor.  Purchaser acknowledges and agrees that Seller may also
deliver a notice of termination of each such Assigned Contract, to become
effective no sooner than March 31, 2014.  If the consent to assignment of any
such Assigned Contract has not been obtained on or before January 1, 2014,
Seller shall continue to perform such Assigned Contract for the benefit of
Purchaser until the first to occur of the assignment of such Assigned Contract
to Purchaser or the termination of such Assigned Contract, and in connection
therewith: (i) Seller shall keep Purchaser reasonably apprised of all requests
for payment under such Assigned Contract with respect to Product dispensed on or
after January 1, 2014, (ii) shall take such direction from Purchaser as
Purchaser may reasonably request with respect to the acceptance or rejection of
any such request for payment under such Assigned Contract and with respect to
the negotiation or other resolution thereof and (iii) Purchaser shall pay or
reimburse Seller for, or otherwise assume financial responsibility for, all
amounts that may become payable under such Assigned Contract with respect to
Product dispensed on or after January 1, 2014 and, in addition, Purchaser shall
indemnify and hold harmless Seller for all acts and omissions of Seller (other
than acts or omissions that constitute fraud or bad faith) taken in furtherance
of such Assigned Contract during such period at the request of Purchaser.

 

1.10                        Transfer Fees and Taxes.  Purchaser shall be
responsible for, and shall pay, all Transfer Taxes, provided, however, that in
the case of any Transfer Taxes that are the responsibility of Seller under
applicable Tax Law, Purchaser’s obligation to pay such Transfer Taxes shall be
fulfilled by means of a reimbursement to Seller, which reimbursement shall
become due promptly after Seller has provided Purchaser with a receipt or some
other form of reasonable evidence that Seller has remitted such Transfer Taxes
to the appropriate Governmental Authority and a copy of any accompanying Tax
Return filed or submitted to such Governmental Authority.  Purchaser shall be
entitled to (and Seller shall promptly pay to Purchaser) any refunds of such
Transfer Taxes to the extent that Purchaser has made reimbursement for such
Transfer Taxes.  Purchaser shall file all necessary Tax Returns and other
documentation required to be filed by it under applicable Law with respect to
all Transfer Taxes, and, if required by applicable Law, the Parties shall join
in the execution of any such Tax Returns and other documentation.  Each Party
shall use commercially reasonable efforts to take such actions as the other
Party may reasonably request in connection with efforts to mitigate, reduce or
eliminate any Transfer Taxes and to obtain any certificate or other document
from any taxing authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Transfer Taxes.

 

1.11                        Archival Copies.  Seller may retain copies, solely
for purposes of complying with the Seller’s standard archival procedures, of all
or any part of the documentation of Seller that is

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

included among the Purchased Assets, provided, however, that such copies shall,
for the avoidance of doubt, be treated as Business Confidential Information.

 

ARTICLE II

 

CLOSING

 

2.1                               Closing Date.  The closing for the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Baker Botts L.L.P. located at 1001 Page Mill
Road, Building One, Suite 200, Palo Alto, California 94304 at 10:00 a.m.
(Pacific Standard Time) on the date hereof or at such other place and such other
time as Seller and Purchaser may agree in writing.  The date on which the
Closing occurs is referred to herein as the “Closing Date.”

 

2.2                               Seller’s Closing Deliverables.  At the
Closing, Seller shall deliver to Purchaser the following:

 

(a)                                 a bill of sale, in substantially the form
attached to this Agreement as Exhibit B (the “Bill of Sale”), executed by
Seller;

 

(b)                                 an assignment and assumption agreement, in
substantially the form attached to this Agreement as Exhibit C (the “Assignment
of Contracts”), executed by Seller;

 

(c)                                  each third party consent identified on
Schedule 2.2(c);

 

(d)                                 a patent assignment, in substantially the
form attached to this Agreement as Exhibit D-1, and a trademark assignment, in
substantially the form attached to this Agreement as Exhibit D-2 (collectively,
the “Assignments of Transferred Intellectual Property”), each executed by
Seller;

 

(e)                                  letters from Seller to the FDA transferring
to Purchaser the rights of the Seller Permits issued by the FDA, in the forms
attached to this Agreement as Exhibit G-1 and Exhibit G-2 (collectively, the
“Seller FDA Letters”), each executed by Seller;

 

(f)                                   the Escrow Agreement, duly executed by
Seller and the Escrow Agent;

 

(g)                                  a certificate of the Secretary of Seller
certifying as complete, accurate and in effect as of the Closing: (i) an
attached copy of the certificate of incorporation, certified as of a recent date
by the Secretary of State of the State of Delaware and the bylaws of Seller
certified as of a recent date by the Secretary of Seller, and (ii) resolutions
adopted by Seller’s board of directors and stockholders approving the execution
and delivery of this Agreement and each Transaction Document to which Seller is
or will be a party and the consummation of the transactions contemplated hereby
and thereby, and certifying to the incumbency and signatures of the officers (or
equivalent) of Seller executing this Agreement and each Transaction Document to
which Seller is or will be a party and any other document relating to the
transactions contemplated hereby and thereby;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

(h)                                 a payoff letter, in a form reasonably
acceptable to Purchaser, with respect to the Senior Debt (the “Payoff Letter”),
executed by [***], as agent;

 

(i)                                     an affidavit of Seller, executed by
Seller and dated as of the Closing Date, certifying that Seller is not a
“foreign person” within the meaning of Code section 1445, in substantially the
form attached to this Agreement as Exhibit F;

 

(j)                                    an opinion letter of Kelley Drye & Warren
LLP;

 

(k)                                 access to the Purchased Assets that are in
the possession or control of Seller (and to the extent existing in physical or
electronic form), to assume possession and control thereof;

 

(l)                                     a letter agreement, in the form attached
to this Agreement as Exhibit L, executed by each party thereto;

 

(m)                             a blanket letter from Seller to each vendor,
supplier or manufacturer of the Product authorizing and directing each such
Person to disclose Business Confidential Information in the possession of such
Person to Purchaser, in substantially the form attached to this Agreement as
Exhibit I (the “Blanket Authorization Letter”); and

 

(n)                                 a properly completed and duly executed IRS
Form W-9 establishing that Seller is exempt from backup withholding.

 

2.3                               Purchaser’s Closing Deliverables.  At the
Closing, Purchaser shall deliver to Seller the following:

 

(a)                                 wire transfers of the Cash Purchase Price in
the manner provided in Section 1.5(b);

 

(b)                                 the Assignment of Contracts, executed by
Purchaser;

 

(c)                                  the Assignments of Transferred Intellectual
Property, executed by Purchaser;

 

(d)                                 the Escrow Agreement, executed by Purchaser;

 

(e)                                  an opinion letter of Baker Botts L.L.P.;

 

(f)                                   letters from Purchaser to the FDA assuming
responsibility for post-Closing obligations for the applicable Seller Permits
issued by the FDA, in substantially the forms attached to this Agreement as
Exhibit H-1 and Exhibit H-2 (collectively, the “Purchaser FDA Letters”), each
executed by Purchaser; and

 

(g)                                  a certificate of the Secretary of Purchaser
certifying as complete, accurate and in effect as of the Closing resolutions
adopted by Purchaser’s board of directors, approving the execution and delivery
of this Agreement and the Transaction Documents to which Purchaser is or will be
a party and the consummation of the transactions contemplated hereby and
thereby,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

and certifying to the incumbency and signatures of the officers of Purchaser
executing this Agreement, the Transaction Documents to which Purchaser is or
will be a party and any other document relating to the transactions contemplated
hereby and thereby.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

 

Seller represents and warrants to Purchaser that, except as set forth in the
Disclosure Schedule:

 

3.1                               Incorporation and Qualification.  Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has all required corporate power and corporate
authority to own, license, lease or otherwise hold its assets and properties and
to carry on its business as it is currently conducted.  Seller is qualified to
transact business and is in good standing (with respect to jurisdictions that
recognize such concept) in the jurisdictions set forth on Section 3.1 of the
Disclosure Schedule, which jurisdictions constitute all of the jurisdictions in
which Seller is required to be so qualified, except where the failure to be so
qualified and in good standing would not have, individually or in the aggregate,
a Material Adverse Effect.  Prior to the Closing Date, Seller has included in
the Data Room complete and correct copies of the Organizational Documents of
Seller, in each case as in effect as of the Closing.

 

3.2                               Ownership Interests in Other Entities.  Seller
does not own, of record or beneficially, directly or indirectly (a) any shares
of capital stock or securities convertible into or exchangeable or exercisable
for capital stock of any other corporation; or (b) any equity interest in any
limited or unlimited liability company, partnership or other business
enterprise.

 

3.3                               Capitalization.  Section 3.3(a) of the
Disclosure Schedule sets forth the name of each equityholder in Seller and the
respective ownership percentages of each such equityholder in Seller.  Except as
set forth in Section 3.3(b) of the Disclosure Schedule, there are no Contracts
to which Seller or, to Seller’s Knowledge, any other Person, is a party with
respect to: (i) the issue of any equity interests in Seller, (ii) the voting of
any equity interests in Seller (including any proxy or director nomination
rights); or (iii) the transfer of any equity interests of Seller.  Seller does
not have any obligation (contingent or otherwise) to purchase, redeem, retire,
call or otherwise acquire any of its equity interests.  None of the equity
securities of Seller are registered or required to be registered under the
Exchange Act.

 

3.4                               Authority; Enforceability.  Seller has the
required corporate power and corporate authority to execute and deliver this
Agreement and each Transaction Document to which Seller is or will become a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by Seller of this Agreement and each Transaction Document to which
Seller is or will become a party and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of Seller.  This Agreement and each
Transaction Document to which Seller is or will become a party has been, or when
executed shall be, duly and validly executed by Seller.  Assuming that this
Agreement

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

and each Transaction Document to which Seller is or will become a party is a
valid and binding obligation of each other party thereto, this Agreement and
each such Transaction Document constitutes, or when executed shall constitute, a
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms, subject to the Equitable Exceptions.

 

3.5                               No Violation.  The execution, delivery and
performance by Seller of this Agreement and each Transaction Document to which
Seller is or will become a party and the consummation by Seller of the
transactions contemplated hereby and thereby do not and shall not, directly or
indirectly (assuming the consents referred to in Section 3.6 are obtained prior
to the Closing), (a) conflict with or violate the Organizational Documents of
Seller, (b) result in a violation of any Law applicable to Seller or by which
any of the Purchased Assets are bound, or (c) except as set forth in
Section 3.5(a) of the Disclosure Schedule, constitute a breach of or result in a
default (or an event which, with or without notice or passage of time or both,
would constitute a material default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any Lien upon any of the
Purchased Assets under any of the terms, conditions or provisions of, any
Contract set forth in Section 3.15 of the Disclosure Schedule.  Except as set
forth in Section 3.5(b) of the Disclosure Schedule, none of the Assigned
Contracts requires the consent, approval, Order or authorization of, action by
or in respect of, or registration, declaration or filing with any third party
for Seller to enter into this Agreement and each Transaction Document to which
Seller is or will become a party or to consummate the transactions contemplated
hereby and thereby.

 

3.6                               Consents.  Except as set forth in Section 3.6
of the Disclosure Schedule, no declaration, filing or registration with, or
notice to, or authorization, consent, Order or approval of, any Governmental
Authority is required to be obtained or made in connection with the execution,
delivery and performance by Seller of this Agreement or any of the Transaction
Documents to which Seller is or will become a party or the consummation by
Seller of the transactions contemplated hereby or thereby, except for such
declarations, filings, registrations, notices, authorizations, consents, Orders
and approvals which, if not obtained or made, would not reasonably be expected
to materially diminish or impair the use or value of the Purchased Assets or the
value or operation of the Business.

 

3.7                               Purchased Assets.

 

(a)                                 The Assigned Contracts include all of the
manufacturing and supply Contracts to which Seller is a party, and such Assigned
Contracts are all of the Contracts necessary for Purchaser to have the Product
manufactured for it in substantially the same manner as the Product is currently
manufactured for Seller.  The Transferred Intellectual Property and the Assigned
Contracts include all of the Intellectual Property Rights necessary for
Purchaser to conduct the Business immediately after the Closing in substantially
the same manner that it is currently conducted by Seller, except that Purchaser
will not have any rights to Seller’s name other than as set forth in
Section 5.19.

 

(b)                                 Except with respect to Intellectual Property
Rights (as to which the sole representations and warranties of Seller are made
in Section 3.14), Seller has good and marketable title, or holds valid and
enforceable leases or licenses, to all of the Purchased Assets,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

in each case, free and clear of all Liens, other than (i) Permitted Liens or
(ii) Liens set forth in Section 3.7(b) of the Disclosure Schedule.  At the
Closing, Seller will convey, transfer, assign and deliver to Purchaser good
title to the Purchased Assets, free and clear of all Liens other than Permitted
Liens.  Seller has not granted any rights, options or licenses relating to the
Purchased Assets except (i) non-exclusive implied licenses to end-users in the
ordinary course of business, (ii) options, licenses or agreements that have been
terminated on or prior to the Closing, and (iii) the Assigned Contracts.

 

3.8                               Financial Statements and Controls.

 

(a)                                 Attached as Section 3.8 of the Disclosure
Schedule are the audited balance sheet of Seller as at December 31, 2011 and
December 31, 2012, respectively, together with the related audited statements of
operations and cash flows of Seller for the one (1) year periods then ended (the
“Audited Financial Statements”), and the unaudited balance sheet of Seller as at
October 31, 2013, together with the related unaudited statements of operations
and cash flows for the ten (10) month period then ended (the “Unaudited
Financial Statements” and, together with the Audited Financial Statements, the
“Financial Statements”).  The Financial Statements were prepared in accordance
with GAAP applied on a basis consistent with prior periods and fairly present in
all material respects the consolidated financial position, results of operations
and cash flows of Seller at the date and for the period indicated and are
consistent, in all material respects, with the books and records of Seller
(except that the Unaudited Financial Statements lack footnote disclosure and
other presentation items, and do not include year-end audit adjustments (which
adjustments will not be material, individually or in the aggregate)).

 

(b)                                 Seller maintains books and records
reflecting its assets and liabilities, including the Purchased Assets and the
Assumed Liabilities, that are accurate in all material respects.  Seller
maintains proper and adequate internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed with management’s
authorization; (ii) transactions are recorded as necessary to permit preparation
of the financial statements of Seller and to maintain accountability for the
assets of Seller; and (iii) access to the assets of Seller is permitted only in
accordance with management’s authorization.

 

3.9                               Absence of Undisclosed Liabilities.  Except as
disclosed in the Financial Statements or as set forth in Section 3.9 of the
Disclosure Schedule, Seller did not have as of October 31, 2013 (the “Balance
Sheet Date”), and has not incurred since the Balance Sheet Date, any Liabilities
with respect to the Purchased Assets or the Assumed Liabilities that would be
required to be disclosed on a balance sheet of Seller prepared in accordance
with GAAP, except for such Liabilities that: (a) were incurred after the Balance
Sheet Date in the ordinary course of business (none of which results from,
arises out of, relates to or is in the nature of, any breach of contract or
violation of Law); (b) are permitted by this Agreement; (c) are Excluded
Liabilities or (d) have been discharged or paid in full or will have been
discharged or paid in full prior to the Closing.

 

3.10                        Accounts Payable.  No accounts payable of Seller
related to the Product or the Business have been outstanding for more than sixty
(60) days.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

15

--------------------------------------------------------------------------------

 

3.11                        Absence of Certain Changes or Events.  Except as set
forth in Section 3.11 of the Disclosure Schedule,

 

(a)                                 since January 1, 2013:

 

(i)                                     Seller has sold the Product to
wholesalers and distributors only in the ordinary course of business; and

 

(ii)                                  Seller has not engaged in any practice
with the intent of increasing the levels of inventory of the Product outside of
the ordinary course of business and in anticipation of entering into this
Agreement or any similar transaction with respect to the Product or the
Business;

 

(b)                                 since the Balance Sheet Date, Seller has not
suffered or experienced any changes, events, circumstances or developments
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

(c)                                  since the Balance Sheet Date, Seller has
conducted the Business only in the ordinary course; and

 

(d)                                 since the Balance Sheet Date, Seller has
not:

 

(i)                                     merged or consolidated with any Person,
acquired any equity interest in any Person or entered into a business
combination with any Person; or acquired or agreed to acquire any assets that
are or will be used in, developed for, held for use in, or related to, the
Business, except for acquisitions of Inventory, spare parts, office equipment
and supplies and of replacements for worn or obsolete items in the ordinary
course of business;

 

(ii)                                  sold, licensed, leased, subleased,
encumbered, assigned or otherwise disposed of, or entered into any Contract to
sell, license, lease, encumber, assign or otherwise dispose of, any of its
assets used in, developed for, held for use in, or related to, the Product or
the Business, other than sales or returns of obsolete or surplus equipment in
the ordinary course of business;

 

(iii)                               authorized, recommended, proposed or
announced an intention to adopt a plan of complete or partial liquidation or
dissolution;

 

(iv)                              except as required by Law or any employment
agreement with a Business Employee or in the ordinary course of business,
(A) paid or agreed to pay any pension, retirement allowance or other employee
benefit to any officer, director or management employee of Seller, whether past
or present, who performs or performed services in respect of the Business;
(B) entered into any new, or materially amended any existing, employment or
severance or termination agreement with any officer, director or management
employee of Seller who performs services in respect of the Business; (C) became
obligated under any new Seller Benefit Plan or employment agreement that was not
in existence on June 30, 2013 or amended any Seller Benefit Plan or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

employment agreement in existence on such date if such amendment would have the
effect of materially enhancing any benefits thereunder with respect to any
Business Employee;

 

(v)                                 (A) assumed or incurred any Indebtedness
(except for accounts payable in the ordinary course of business) that would
constitute an Assumed Liability; (B) guaranteed any Indebtedness of any other
Person that would constitute an Assumed Liability; or (C) created any Lien on
any of the Purchased Assets or the assets of Seller used in, developed for, held
for use in, or related to, the Business, except for Permitted Liens;

 

(vi)                              made any loan or advance to, or guaranteed any
Liabilities of, any Person that would constitute a Purchased Asset;

 

(vii)                           except in the ordinary course of business,
(A) entered into any Contract with respect to the Product or the Business; or
(B) modified, rescinded, terminated, waived, released or otherwise amended in
any material respect any of the terms or provisions of any Assigned Contract;

 

(viii)                        made any material change in its accounting
policies, other than as required by GAAP or applicable Law;

 

(ix)                              to the extent related to, or otherwise having
any effect on the Business, and except as consistent with past practice and as
would not result in penalties or late charges or adversely affect Seller’s
relationship with vendors, suppliers or licensors, delayed payment on or failed
to pay when due the trade accounts payable or other recurring expenses of
Seller;

 

(x)                                 incurred any material damage, destruction or
loss, or made or filed any Claim concerning any such damage, destruction or Loss
(whether or not covered by insurance), or experienced any condemnation or other
taking, in each case with respect to any asset used in, developed for, held for
use in, or related to, the Product or the Business and which adversely affects
Seller, the Product or the Business; or

 

(xi)                              entered into any Contract to take any of the
actions set forth in this Section 3.11.

 

3.12                        Personal Property.  The tangible personal property
included in the Purchased Assets is in good operating condition and repair
(reasonable wear and tear excepted) and adequate for the purposes for which it
is currently used.  There are no pending or, to Seller’s Knowledge, threatened,
condemnation or similar Proceedings against Seller or any of the Purchased
Assets or any item of personal property used in, developed for, held for use in,
or relating to, the Product or the Business.

 

3.13                        Inventory.  The Inventory consists of a quality and
quantity usable and salable in the ordinary course of business consistent with
past practice, except for obsolete, damaged, defective or slow-moving items in
commercially reasonable amounts.  All trade inventories of the Product
comprising part of the Inventory have the expiration dates as set forth in
Section 3.13 of the Disclosure Schedule.  To Seller’s Knowledge, all of the
Inventory is, as of the Closing,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

free of defects (including defects in packaging, labeling, and storage) and
systematic or chronic problems and complies in all material respects with all
applicable specifications and all applicable Law, including all regulatory
requirements and environmental Laws, including cGMP, and may be introduced into
interstate commerce in the United States in accordance with applicable Law.  All
Inventory that has been returned, has expired or has been deemed unusable or not
fit for sale, has been or will be destroyed in accordance with the policies of
Seller and applicable Law.  For purposes of this Agreement, “cGMP” means the
then-current good manufacturing practices required by the FDA, as defined in 21
C.F.R. Parts 210 and 211, for the manufacture and testing of pharmaceutical
materials.

 

3.14                        Intellectual Property.

 

(a)                                 All of the Transferred Intellectual Property
is either (i) owned exclusively by Seller free and clear of all (A) Liens (other
than Permitted Liens and the Liens set forth on Section 3.14(a)(i) of the
Disclosure Schedule) and (B) except as set forth in Section 3.14(a)(ii) of the
Disclosure Schedule, any requirement of any royalty, milestone or similar
payments or (ii) licensed to Seller pursuant to an Assigned Contract on the
terms and conditions set forth therein.

 

(b)                                 Section 3.14(b) of the Disclosure Schedule
identifies a complete and correct list of any registrations or applications for
registration of any Transferred Intellectual Property that is owned by Seller or
licensed by Seller from APR Applied Pharma Research S.A. (collectively, the
“Registered Intellectual Property Rights”) and the current status of all
Registered Intellectual Property Rights.  All Registered Intellectual Property
Rights (i) have been duly filed or registered with the applicable Governmental
Authority and properly maintained in all material respects, including the timely
submission of all necessary filings and payment of fees in accordance with the
legal and administrative requirements in the appropriate jurisdictions and
(ii) have not lapsed or expired.  Seller has complied in all material respects,
including the duty to disclose and applicable duties of candor, in the filing,
maintaining and prosecution of the Registered Intellectual Property Rights.

 

(c)                                  To Seller’s Knowledge, the operation of the
Business by Seller does not infringe, violate, conflict with or constitute a
material misappropriation of any Intellectual Property Right of any Person
(including rights to privacy or publicity) or constitute unfair competition or
an unfair trade practice under applicable Law.  Seller has not received any
written notice from any Person notifying Seller of, or requesting, that in
relation to the Product, the Purchased Assets (including the Transferred
Intellectual Property) or the Business, Seller enter into a license, under any
Intellectual Property Right of such Person.  To Seller’s Knowledge, there is
currently no infringement by any Person of any Seller Intellectual Property.

 

(d)                                 Except as set forth on Section 3.5 of the
Disclosure Schedule, neither this Agreement nor each Transaction Document, nor
the consummation of the transactions contemplated hereby and thereby, will
result in the loss or impairment of any Transferred Intellectual Property.

 

(e)                                  Seller has taken reasonable steps to
protect, maintain, and safeguard the Seller Intellectual Property for which
improper or unauthorized disclosure would impair in any material respect the
value of such Seller Intellectual Property.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

(f)                                   To Seller’s Knowledge, no current employee
of Seller is in material violation or material breach of any term of any
Contract with Seller relating to the nondisclosure or confidentiality of
intellectual property rights or of non-compete covenants designed to protect
intellectual property rights.

 

3.15                        Contracts.

 

(a)                                 Section 3.15(a) of the Disclosure Schedule
lists, under the relevant heading, all written and, to Seller’s Knowledge, oral
Contracts to which Seller is a party or by which Seller is bound, which relate
to the Purchased Assets or the Business and which fall within any of the
following categories:

 

(i)                                     each Contract (A) requiring a payment,
or a commitment to make a payment, by Seller in excess of Two Hundred Fifty
Thousand Dollars ($250,000) during the one (1) year period ending on the first
(1st) anniversary of the Closing Date or (B) which requires a payment, or a
commitment to make a payment, by Seller in excess of Two Hundred Fifty Thousand
Dollars ($250,000) during the one (1) year period ending on the Closing Date;

 

(ii)                                  each Contract with a customer of Seller
that requires payments to Seller that were in excess of Two Hundred Fifty
Thousand Dollars ($250,000) during the one (1) year period ending on the Closing
Date;

 

(iii)                               each Contract imposing any material
restrictions on the ability of Seller to engage in any line of business, or
otherwise imposing material limitations on the conduct of business by Seller;

 

(iv)                              each Contract relating to mortgaging, pledging
or otherwise placing a Lien on any of the Purchased Assets;

 

(v)                                 each Contract providing for the guaranty by
Seller of any Liability of any Person other than Seller; or any Contract that
includes any requirement that Seller provide indemnification to or otherwise
support the business or Liabilities of any other Person;

 

(vi)                              each Contract not fully performed for the
purchase of any services, equipment or fixed assets by Seller related to the
Business or any of the Purchased Assets, for a price in excess of Fifty Thousand
Dollars ($50,000) in the aggregate over a twelve (12) month period;

 

(vii)                           each Contract under which Seller is lessee of,
or holds or operates any Purchased Asset for which the annual rental payments
exceed Fifty Thousand Dollars ($50,000);

 

(viii)                        each Contract providing for the license or other
grant to Seller of the right to use any Seller Intellectual Property, other than
software that (A) is commercially available without customization, (B) has
general applicability to businesses

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

and (C) requires aggregate payments during any calendar year of any kind,
including upfront or annual maintenance fees, of less than Ten Thousand Dollars
($10,000);

 

(ix)                              each Contract involving or resulting in a
commitment of Seller to make a capital expenditure or to purchase a capital
asset involving at least Fifty Thousand Dollars ($50,000);

 

(x)                                 each Contract that obligates Seller to
obtain all or a substantial portion of its requirements for any goods or
services from, or, except for Contracts with customers, supply all or a
substantial portion of the requirements for any goods or services of, any other
Person, in each case which could be binding on Purchaser or any of its
Affiliates after the Closing;

 

(xi)                              each Contract to enter into any of the
foregoing;

 

(xii)                           each assignment document covering any
Transferred Intellectual Property; and

 

(xiii)                        each (A) Contract that Seller reasonably considers
to be material to the Purchased Assets, the Assumed Liabilities or the operation
of the Business and (B) Assigned Contract, in each case, not included in the
preceding clauses (i) through (xii).

 

(b)                                 All Assigned Contracts are valid and binding
obligations of Seller and, to Seller’s Knowledge, valid and binding obligations
of each other parties thereto, subject to the Equitable Exceptions.  Seller has
performed in all material respects all obligations required to be performed by
Seller under the Assigned Contracts and is not (with or without the lapse of
time or giving of notice or both) in breach, violation or default under any of
the Assigned Contracts in any material respect, and to Seller’s Knowledge, no
other party thereto is (with or without the lapse of time or giving of notice or
both) in breach, violation or default thereunder in any material respect.  No
other party to any of the Assigned Contracts has delivered to Seller a written
or, to Seller’s Knowledge, oral, notice that such other party intends to
terminate such Assigned Contract or its relationship with Seller.  Prior to the
Closing Date, Seller has included in the Data Room true and correct copies of
each Assigned Contract.  Except as set forth in in Section 3.15(b) of the
Disclosure Schedule, each Assigned Contract is assignable or transferable to
Purchaser without (i) the written consent of, or prior written notice to, any
other party thereto or (ii) the making of any payment or grant of any other
consideration, rights or license to any other party thereto or any Person.

 

3.16                        Environmental Matters.

 

(a)                                 Seller conducts its business and operations
in material compliance with all applicable Environmental Laws and holds, and is
in material compliance with, all Seller Permits required under applicable
Environmental Laws.  Seller has not received any written notice of any
Proceeding that remains outstanding and that asserts any liability on the part
of Seller either under any Environmental Law or otherwise in respect of the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling, or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, or hazardous or toxic
substances.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

(b)                                 To Seller’s Knowledge, there are no PCBs,
asbestos, urea formaldehyde or radioactive substances on, under or in any
property, facility or equipment occupied, owned or used by Seller.

 

3.17                        Tax Matters.

 

(a)                                 Seller has timely filed or caused to be
filed (taking into account any validly obtained extensions) with the appropriate
Tax authority all Income Tax Returns that are required to be filed by (or in the
case of consolidated or combined Income Tax Returns, with respect to) Seller,
and all material other Tax Returns that are required to be filed by Seller.  All
such Tax Returns are true, correct and complete in all material respects.  All
Taxes due and owing by Seller (whether or not shown on any Tax Return) have been
paid.  Seller is not currently the beneficiary of any extension of time within
which to file any Tax Return.

 

(b)                                 Seller has properly withheld and paid all
Taxes it is required to have withheld and paid in connection with amounts paid
or owing by it to any Person.

 

(c)                                  Except as set forth in Section 3.17(c) of
the Disclosure Schedule, no action, suit, proceeding, examination, audit,
assessment, deficiency, claim or dispute concerning the Tax liability of the
Seller has been asserted or, to Seller’s Knowledge, proposed by any Governmental
Authority for any Tax period for which the statute of limitations has not
expired.

 

(d)                                 Section 3.17(d) of the Disclosure Schedule:
(i) indicates those Tax Returns that have been audited and (ii) identifies those
Tax Returns that currently are the subject of audit. Seller has made available
to Purchaser correct and complete copies of (A) all Income, franchise, payroll
and sales and use Tax Returns filed by Seller and (B) all examination reports
and statements of deficiencies assessed against or agreed to by Seller, in the
case of each of (A) and (B) for all taxable period ending on or after
December 31, 2010.

 

(e)                                  Except as set forth at Section 3.17(e) of
the Disclosure Schedule, Seller has not waived (or been requested to waive) any
statute of limitations in respect of Taxes or agreed (or been requested to
agree) to any extension of time with respect to a Tax assessment or deficiency.

 

(f)                                   Seller is not a party to any Tax
allocation or sharing agreement.  Seller has not been a member of an Affiliated
Group (other than a group the common parent of which was NNI Holdings Corp.) and
has no liability for the Taxes of any other Person (other than NNI Holdings
Corp., as common parent of the Affiliated Group of which Seller is a member)
under Treasury Regulation section 1.1502-6 (or any similar provision of state,
local or foreign Tax Law), by contract, as a successor or transferee or
otherwise.

 

(g)                                  Seller has not been a party to any ‘‘listed
transaction,’’ as defined in Code section 6707A(c)(2) and Treasury Regulation
section 1.6011-4(b)(2).

 

(h)                                 There are no Liens with respect to Taxes,
nor, to Seller’s Knowledge, is any Tax authority in the process of imposing any
Lien for Taxes, upon any of the Purchased Assets, other than with respect to
Taxes (i) not yet due and payable or (ii) being contested in good faith and
which are set forth in Section 3.17(h) of the Disclosure Schedule.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

(i)                                     No written claim has been made by any
Tax authority that Seller is or may be subject to taxation, with regard to the
Business or the Purchased Assets, in a jurisdiction where Seller does not file a
Tax Return.

 

(j)                                    None of the Purchased Assets is subject
to or owned by any Tax partnership, as defined in Code section 761 and the
related U.S. Treasury regulations, or any analogous provision of applicable Tax
Law.

 

(k)                                 Seller has voluntarily filed IRS Form 8947
with respect to the 2012 sales year.  Seller has not received any notice from
the IRS of any Branded Prescription Fee due and payable with respect to sales by
the Business for any sales year.

 

(l)                                     Seller has not entered into any Tax
abatement or Tax credit agreements with any Tax authority relating to Taxes with
respect to the Business or the Purchased Assets which would be binding on
Purchaser or its Affiliates.  Seller has not recorded a reserve for Tax
Liabilities for financial accounting purposes due to (i) possible nexus in a
jurisdiction in the United States in which Seller has not filed Tax Returns as a
result of the operation, ownership or use of the Purchased Assets or the
Business; or (ii) possible permanent establishment in a jurisdiction outside the
United States in which Seller has not filed Tax Returns as a result of
operation, ownership or use of the Purchased Assets or the Business.

 

(m)                             None of the Purchased Assets (i) is property
required to be treated as being owned by another person pursuant to the
provisions of section 168(f)(8) of the Internal Revenue Code of 1954, as amended
and in effect immediately prior to the enactment of the Tax Reform Act of 1986,
(ii) constitutes “tax-exempt use property” within the meaning of Code section
168(h)(1) or (iii) is “tax-exempt bond financed property” within the meaning of
Code section 168(g).

 

3.18                        Employee Benefits.

 

(a)                                 Seller has made all contributions required
to be made to or with respect to each Seller Benefit Plan and paid or accrued
all liabilities on account of each Seller Benefit Plan in existence on or prior
to the Closing Date, in each case to the extent applicable to the Business
Employees.

 

(b)                                 No Seller Benefit Plan is, and neither
Seller nor any ERISA Affiliate of Seller has ever sponsored a Benefit Plan that
is or was, subject to Title IV of ERISA or Section 412 or 430 of the Code. 
Except as set forth in Section 3.18(b) of the Disclosure Schedule, Seller does
not have any obligation to provide postretirement medical or life insurance
benefits to Seller’s current or former employees or other parties providing
services in respect of the Business, or any dependent or beneficiary thereof,
except as otherwise required under state or Federal benefits continuation laws.
No Seller Benefit Plan is, and Seller and Seller’s ERISA Affiliates have never
contributed to or been obligated to contribute to, a “multiemployer plan”
(within the meaning of Sections 3(37) or 4001(a)(3) of ERISA) under Subtitle E
of ERISA.

 

(c)                                  Except as set forth in Section 3.18(c) of
the Disclosure Schedule, the consummation of the transactions contemplated by
this Agreement will not: (i) result in any payment becoming due, or increase the
amount of any compensation due, to any Business

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

Employee; (ii) increase any benefits otherwise payable under any Seller Benefit
Plan to any Business Employee; or (iii) result in the acceleration of the time
of payment or vesting of any such compensation or benefits.

 

3.19                        Employees; Labor Proceedings.

 

(a)                                 A list of all employees of Seller as of the
Closing Date (the “Business Employees”) in set forth in Section 3.19(a) of the
Disclosure Schedule, which list includes each Business Employee’s name and title
or position.

 

(b)                                 Seller is in compliance with, and has in the
past complied with, in all material respects, all applicable Laws relating to
employment, employment practices, terms and conditions of employment and wages
and hours with respect to the Business (collectively “Labor Laws”).

 

(c)                                  There are no material Proceedings pending
or, to Seller’s Knowledge, threatened against Seller with respect to any Labor
Laws.

 

(d)                                 None of the employees of Seller is in a
bargaining unit represented by a union that has been recognized by Seller.  To
Seller’s Knowledge, there are no pending petitions and no pending charges on
file with the National Labor Relations Board, and there are no known efforts by
employees to attempt to form a bargaining unit for the purpose of collective
bargaining under the National Labor Relations Act.  There are no collective
bargaining agreements with Seller in effect or that are currently being
negotiated by Seller.  There are no threatened or actual strikes, slowdowns,
work stoppages, lockouts, protests or bannering activity by or with respect to
the employees of Seller.

 

(e)                                  Seller has not effectuated: (i) any “plant
closing” (as defined in the WARN Act) affecting any site of employment or one or
more facilities or operating units within any site of employment of Seller; or
(ii) any “mass layoff” (as defined in the WARN Act) affecting any site of
employment or facility of Seller and the consummation of the transactions
contemplated by this Agreement and the Transaction Documents will not constitute
a “plant closing” or “mass layoff”.

 

3.20                        Permits.  Section 3.20 of the Disclosure Schedule
sets forth an accurate and complete list of all permits, licenses, franchises,
variances, exemptions, Orders and other authorizations, certificates, consents
and approvals of, with or from any Governmental Authority necessary for Seller
to conduct the Businesses as currently conducted and has been conducted prior to
the Closing Date and to own the Purchased Assets (collectively, the “Seller
Permits”).  Each of the Seller Permits is in full force and effect, Seller is in
compliance in all material respects with, and is not in material violation of
any of, the terms, conditions and requirements of the Seller Permits, and Seller
has not received any written notice from any Governmental Authority that it is
in violation of any of the terms, conditions and requirements of the Seller
Permits.  Seller has not received any written, or to Seller’s Knowledge, oral,
notice with respect to any failure by Seller to timely possess any permit,
license, franchise, variance, exemption, Order or other authorization,
certificate, consent or approval of, with or from any Governmental Authority.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

3.21                        Compliance with Law.  Except with respect to:
(a) environmental matters (as to which Seller’s sole representations and
warranties are in Section 3.16); (b) Tax matters (as to which Seller’s sole
representations and warranties are in Section 3.17); (c) employee benefit plan
and ERISA matters (as to which Seller’s sole representations and warranties are
in Section 3.18); (d) Labor Laws (as to which Seller’s sole representations and
warranties are in Section 3.19); (e) healthcare regulatory matters (as to which
Seller’s sole representations and warranties are in Section 3.23); and
(f) Foreign Corrupt Practices Act and unlawful payments (as to which Seller’s
sole representations and warranties are in Section 3.26), and except as set
forth in Section 3.21 of the Disclosure Schedule, Seller is in compliance in all
material respect with, and is not in material violation of or non-compliance
with, nor since January 1, 2012 has Seller received any written notice of any
violation of or non-compliance with, any applicable Law (including any Order)
with respect to the Product, the Business or the ownership or operation of the
Purchased Assets.  Except as set forth in Section 3.21 of the Disclosure
Schedule, no such written notice alleges a violation or instance of
non-compliance that is pending or remains unresolved.

 

3.22                        Legal Matters.  Except as set forth in Section 3.22
of the Disclosure Schedule: (a) there are no Proceedings pending or, to Seller’s
Knowledge, threatened against Seller, the Business or any of the Purchased
Assets before any Governmental Authority and (b) there are no Proceedings that
have been brought by Seller or that Seller intends to initiate with respect to
the Business or any of the Purchased Assets.  Seller is not a party to or bound
by any Order or similar restriction (i) with respect to the Purchased Assets or
the Business or (ii) which would otherwise reasonably be expected to have an
adverse impact on the ability of Seller or, after the Closing, Purchaser to
conduct the Business.  None of the Purchased Assets is subject to an Order or
similar restriction and Seller is not subject to any Order that prohibits or
restricts the consummation of the transactions contemplated by this Agreement or
any of the Transaction Documents.  Except as set forth in Section 3.22 of the
Disclosure Schedule, Seller has not received or been notified in writing or, to
Seller’s Knowledge, orally of any Paragraph IV Certification Notice in
accordance with 21 U.S.C. § 355(j)(2)(B) advising Seller of the filing of an
Abbreviated New Drug Application with respect to the Product (“ANDA”).  To
Seller’s Knowledge, except as set forth in Section 3.22(c) of the Disclosure
Schedule, no ANDA filing has been threatened with respect to the Product.

 

3.23                        Healthcare Regulatory Matters.

 

(a)                                 The Product has been researched, developed,
tested, manufactured, supplied, promoted, distributed, marketed, commercialized,
stored and sold, as applicable, by Seller and, to Seller’s Knowledge, by each
other Person on behalf of Seller, in compliance in all material respects with
(i) all applicable Health Laws and (ii) all Seller Permits.  The Product is not
adulterated or misbranded within the meaning of the FDA Act or any similar
governmental act or Law of any jurisdiction.  The clinical trials (including any
post-marketing studies) conducted by or on behalf of Seller relating to the
Product were conducted in all material respects in accordance with all
applicable Laws and all applicable clinical trial protocols, informed consents
and applicable requirements of the FDA.

 

(b)                                 Seller has made available to Purchaser
complete and correct copies of (i) each NDA and each Investigational New Drug
application (“IND”) submitted by or on behalf of Seller to the FDA with respect
to the Product; (ii) all other material document, correspondence,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

filing or other communication submitted to a Regulatory Authority or the
Department of Justice by or on behalf of Seller or received from a Regulatory
Authority or the Department of Justice by or on behalf of Seller, in each case,
with respect to the Product, the Purchased Assets or the Business; (iii) all
material scientific, clinical and safety data of Seller with respect to the
Product; and (iv) all audit reports performed by Seller or on its behalf to
assess Seller’s compliance with applicable Health Laws.

 

(c)                                  Except as described in
Section 3.23(c)(i) of the Disclosure Schedule, Seller has not received, nor with
respect to the Product is there any pending or outstanding:  (i) Form 483
observations, FDA warning letters or post-sale warnings or other regulatory
warning letters or sanctions; (ii) inspectional observations or establishment
inspection reports reciting penalties for corrective or remedial action or
requiring corrective action plans; (iii) field notifications or alerts;
(iv) import alerts, holds or detentions; or (v) other documents that, in the
case of each of the preceding clauses (i) through (iv), have been received by
Seller from the FDA or any other Governmental Authority relating to the Product,
or any facility in which the Product is manufactured, packaged or stored, and
that assert ongoing material lack of compliance with any such Laws by Seller.

 

(d)                                 Seller is not in violation of, and, to
Seller’s Knowledge, Seller is not the subject of, any pending investigation by a
Governmental Authority regarding activities prohibited under, the U.S.
Anti-Kickback Act (42 U.S.C. § 1320a-7b(b), et seq.), the U.S. Stark Law (42
U.S.C. § 1395nn), the U.S. False Claims Act (31 U.S.C. § 3729, et seq.), the
Trade Agreements Act (19 U.S.C. §§2501-2581) or any other Laws governing
participation in United States healthcare programs, or any comparable state or
foreign Laws.  There is no Proceeding pending or, to Seller’s Knowledge,
threatened in writing against Seller that would reasonably be expected to result
in the exclusion of Seller from any third party payment program in which they
participate.

 

(e)                                  Seller has not received any written notice
from the FDA or any other Governmental Authority that it has commenced, and to
Seller’s Knowledge neither the FDA nor any other Governmental Authority has
threatened to commence, any action to withdraw its approval or request the
recall of the Product, or commenced, or to Seller’s Knowledge threatened to
commence, any action to enjoin production at any facility at which the Product
is manufactured.

 

(f)                                   Seller has not, and to Seller’s Knowledge,
no director, officer, employee or agent of Seller has, committed an act, made a
statement, or failed to make a statement, that would reasonably be expected to
provide a basis for any Governmental Authority to invoke the FDA policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery and Illegal
Gratuities,” set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar
policy, in each case as related to the Product, the Purchased Assets or the
Business.  Seller, and, to Seller’s Knowledge, no director, officer, employee or
agent of Seller, has been convicted of any crime or engaged in any conduct for
which debarment or similar punishment is mandated or permitted by 21 U.S.C. §
335a(a) or any similar Laws or authorized by 21 U.S.C. § 335a(b) or any similar
Laws.  Seller has not, and, to Seller’s Knowledge, no director, officer,
employee or agent of Seller has been, convicted of any crime or engaged in any
conduct for which such Person could

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

25

--------------------------------------------------------------------------------

 

be excluded from participating in the Federal health care programs under
Section 1128 of the Social Security Act of 1935, as amended, or any similar
Laws.

 

(g)                                  The annual Prescription Drug User Fees for
the Products due for all time periods prior to the Closing have been timely paid
by Seller in full when due.

 

3.24                        Insurance.  Section 3.24 of the Disclosure Schedule
contains a complete and correct list of all fire and casualty, liability, errors
and omissions, workers’ compensation, title, directors and officers and other
forms of insurance owned or held by Seller (or covering its assets or
businesses) in connection with the Business (collectively, the “Seller Insurance
Policies”).  Seller maintains the Seller Insurance Policies in such amounts, and
with such deductibles and against such risks and losses, as are customary for
companies of similar size in Seller’s industry, and also maintain all policies
of insurance which are required by their respective written or, to Seller’s
Knowledge, oral Contracts, in such amounts as is specified in such Contracts. 
All of the Seller Insurance Policies are currently in effect, all premiums due
and payable thereon have been paid, and no written notice of cancellation or
termination has been received by Seller with respect to any such policy.  There
is no claim pending under any of the Seller Insurance Policies relating to the
Product, the Business or the Purchased Assets as to which coverage has been
insufficient, questioned, denied or disputed by any underwriter of any Seller
Insurance Policy.

 

3.25                        Product Liability.  No product liability or warranty
claims exist or have been made in writing, or to Seller’s Knowledge, orally, to
Seller and, to Seller’s Knowledge, no such claims have been threatened against
Seller, in each case, relating to the Product or the Business.  To Seller’s
Knowledge, no events or circumstances have occurred that relate to the Product
or the Business that would reasonably form the basis for a product liability
claim.  There is no Order outstanding against Seller (or to Seller’s Knowledge,
any other Person or entity) relating to product liability or manufacturing
defect claims with respect to the Product.

 

3.26                        Absence of Certain Practices.  Seller has not, and
to Seller’s Knowledge, no employee, officer, director or agent of or other
Person associated with or acting on behalf of Seller has, directly or
indirectly, (a) violated any provision of the Foreign Corrupt Practices Act of
1977, as amended or (b) used any Seller funds for (i) any unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
or (iii) any bribe, payoff, influence payment, kickback or other similar
unlawful payment.

 

3.27                        No Affiliate Transactions.  Except as set forth in
Section 3.27 of the Disclosure Schedule, there are no transactions or Contracts
between Seller and any of its officers, directors or Affiliates with respect to
the Business.  Seller has not, since the Balance Sheet Date, extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer Seller.

 

3.28                        Customers and Suppliers.  Section 3.28(a) of the
Disclosure Schedule contains a list of the five (5) largest customers and the
three (3) largest suppliers of Seller for the twelve (12) month period ended
October 31, 2013 (measured by revenue to Seller with respect to customers and
payments by Seller with respect to suppliers) with respect to the Business.  To

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

Seller’s Knowledge, since January 1, 2013, no customer or supplier listed on
Section 3.28(a) of the Disclosure Schedule has cancelled or otherwise
terminated, or made a material adverse change in, or made any written threat to
Seller that such customer or supplier plans to cancel or otherwise terminate or
make a material adverse change in, its relationship with Seller. 
Section 3.28(b) of the Disclosure Schedule sets forth each order for Product
shipped by Seller during the period beginning December 1, 2013 through the date
immediately preceding the Closing Date.  Section 3.28(c) of the Disclosure
Schedule sets forth each open order for Product received but not shipped through
the date immediately preceding the Closing Date.

 

3.29                        Government Programs.  Except as set forth on
Section 3.29 of the Disclosure Schedule, the Product is not (a) listed under the
Federal Supply Schedule of the U.S. Department of Veterans Affairs, (b) covered
by or reimbursed under any federal or state Medicaid or other health care
program pursuant to a Contract to which Seller is a signatory or (c) covered by
or reimbursed under any military or U.S. Department of Veterans Affairs program
pursuant to a Contract to which Seller is a signatory, in each case, to the
extent Seller is or would be required to pay any rebates, chargebacks or
discounts with respect to the Product or to make or submit any “average price”,
“best price” or other similar calculation.

 

3.30                        Brokers and Finders.  Except as set forth in
Section 3.30 of the Disclosure Schedule, no agent, broker, investment banker,
financial advisor or other Person is entitled to any brokerage, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement or the Transaction Documents based
upon arrangements made by or on behalf of Seller.

 

3.31                        Solvency.  Seller is not currently Insolvent and
Seller shall not be rendered Insolvent by any of the transactions contemplated
by this Agreement.  Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement: (a) Seller shall be able to pay its
Liabilities as they become due in Seller’s ordinary course of business;
(b) Seller shall not have unreasonably small capital with which to conduct its
present or proposed business; and (c) Seller shall have assets (calculated at
fair market value) that exceed its Liabilities.

 

3.32                        Disclosure.  None of this Agreement, any Schedule,
any Exhibit, the Disclosure Schedule or any Transaction Document contains any
untrue statement of a material fact, or, to Seller’s Knowledge, omits any
statement of a material fact necessary to make the statements contained herein
or therein not misleading.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows:

 

4.1                               Incorporation and Qualification.  Purchaser is
a corporation duly incorporated, validly existing and in good standing under the
laws of standing under the Laws of the State of California.  Purchaser has all
the required corporate power and corporate authority to own, license, lease or
otherwise hold and operate its assets and to carry on its business as currently

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

being conducted.  Purchaser is qualified to transact business and in good
standing in each jurisdiction (with respect to jurisdictions that recognize such
concept) in each jurisdiction in which the properties owned, licensed, leased or
otherwise held by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not have, individually or in the aggregate, a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement and the Transaction Documents to which it is or will become a party or
to consummate the transactions contemplated hereby and thereby.

 

4.2                               Authority; Enforceability.  Purchaser has the
required corporate power and corporate authority to execute and deliver this
Agreement and each Transaction Document to which Purchaser is or will become a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by Purchaser of this Agreement and each Transaction Document to
which Purchaser is or will become a party and the consummation by Purchaser of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Purchaser.  This Agreement and
each Transaction Document to which Purchaser is or will become a party has been,
or when executed shall be, duly and validly executed by Purchaser.  Assuming
that this Agreement and each Transaction Document to which Purchaser is or will
become a party is a valid and binding agreement of Seller (if Seller is a party
thereto), this Agreement and each such Transaction Document constitutes, or when
executed shall constitute, a valid and binding agreement of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to the
Equitable Exceptions.

 

4.3                               No Violation.  The execution, delivery and
performance by Purchaser of this Agreement and each Transaction Document to
which Purchaser is or will become a party and the consummation by Purchaser of
the transactions contemplated hereby and thereby do not and shall not, directly
or indirectly: (a) conflict with or violate the Organizational Documents of
Purchaser, (b) result in a violation of any Law applicable to Purchaser or by
which any of its assets are bound or (c) constitute a breach of or result in a
default (or an event which, with or without notice or passage of time or both,
would constitute a material default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any Lien upon any of the
material assets or properties of Purchaser under any of the terms, conditions or
provisions of any written or, to the Knowledge of Purchaser, oral Contract to
which Purchaser is a party or by which Purchaser or any of its assets is bound,
except in the cases of clauses (b) and (c) above, where the violation, breach,
default, termination, acceleration or Lien would not have a material adverse
effect on Purchaser’s ability to consummate the transactions contemplated
hereby.

 

4.4                               Consents.  Except the filings by Purchaser
required under the Exchange Act, no declaration, filing or registration with, or
notice to, or authorization, consent, Order or approval of, any Governmental
Authority is required to be obtained or made in connection with the execution,
delivery and performance by Purchaser of this Agreement or any of the
Transaction Documents to which Purchaser is or will become a party or the
consummation by Purchaser of the transactions contemplated hereby or thereby.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

4.5                               Legal Matters.  There are no Proceedings
pending or, to the knowledge of Purchaser, threatened against Purchaser or any
of its assets before any Governmental Authority, or any Orders outstanding
against Purchaser, in each case that would adversely affect Purchaser’s ability
to perform its obligations under this Agreement and the Transaction Documents to
which Purchaser is or will become a party or the right of Purchaser to enter
into this Agreement or any of the Transaction Documents to which Purchaser is or
will become a party or to consummate the transactions contemplated hereby or
thereby.

 

4.6                               Brokers and Finders.  No agent, broker,
investment banker, financial advisor or other Person is entitled to any
brokerage, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated by this Agreement or the
Transaction Documents based upon arrangements made by or on behalf of Purchaser
or any of its representatives or Affiliates.

 

4.7                               Financial Ability to Perform.  Purchaser has
cash on hand and committed financing that, together, will at the Closing be
sufficient to consummate the transactions contemplated by this Agreement, upon
the terms contemplated by this Agreement, and to pay its transaction fees and
expenses.

 

4.8                               Projections.  Purchaser agrees and
acknowledges that neither Seller nor any of its Affiliates nor any of its or
their respective representatives has made, and Seller is not making, any
representations and warranties with respect to any projections, estimates or
budgets made available to Purchaser, its Affiliates or any of its or their
respective representatives by Seller, its Affiliates or any of their respective
representatives concerning any future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any
component thereof) of Seller, except as expressly set forth in Article III.

 

4.9                               Solvency.  Purchaser is not currently
Insolvent and Purchaser shall not be rendered Insolvent by any of the
transactions contemplated by this Agreement.  Immediately after giving effect to
the consummation of the transactions contemplated by this Agreement:
(a) Purchaser shall be able to pay its Liabilities as they become due in its
ordinary course of business; (b) Purchaser shall not have unreasonably small
capital with which to conduct its present or proposed business; and
(c) Purchaser shall have assets (calculated at fair market value) that exceed
its Liabilities.  In connection with the transactions contemplated by this
Agreement and the Transaction Documents, Purchaser has not incurred, and shall
not incur, debts beyond its ability to pay as they become absolute and matured.

 

ARTICLE V

 

COVENANTS AND OTHER AGREEMENTS

 

5.1                               Restrictive Covenants of Seller.  As a
material inducement to Purchaser to enter into this Agreement and to consummate
the transactions contemplated by this Agreement, Seller hereby agrees as
follows:

 

(a)                                 Confidentiality.  Seller shall not, and
shall cause each of Seller’s Affiliates to not, at any time from and after the
Closing, disclose to any Person or use for any purpose other

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

than exercising its rights and performing its obligations under this Agreement
and the Transaction Documents to which it is a party, any Business Confidential
Information; provided, however, that Seller and its Affiliates may make such
disclosures of Business Confidential Information as are required under
applicable Law or securities exchange listing requirements, in each case as long
as Seller or such Affiliate: (i) provides reasonable advance notice of such
requirement to Purchaser so that Purchaser may seek a protective order or other
appropriate remedy; (ii) reasonably cooperates with Purchaser to obtain an
appropriate protective order or other reliable assurance that confidential
treatment shall be accorded to such information, and (iii) discloses only such
information as it is legally required to disclose.  Prior to the dissolution of
Seller in accordance with Section 5.18, Seller shall use commercially reasonable
efforts (recognizing that Seller will actively take steps to wind-up its affairs
and distribute substantially all of its assets as promptly as practical after
the Closing Date during this period and taking into account the personnel and
financial resources available to Seller from time to time during such period) to
prevent the unauthorized or illegitimate use or disclosure of Business
Confidential Information by any Person who has received Business Confidential
Information from Seller, or any Affiliate of Seller, prior to the Closing Date. 
From and after the dissolution of Seller in accordance with Section 5.18, the
Seller Representative shall notify Purchaser in writing of any such unauthorized
or illegitimate use or disclosure of Business Confidential Information of which
the Seller Representative becomes aware and assign (subject to any applicable
statutory, contractual or legal limitations on such assignment) the rights of
Seller or the Seller Representative to prevent such use or disclosure.

 

(b)                                 Non-Competition.  Seller shall not, and
shall cause each of Seller’s Affiliates to not, at any time during the [***]
period after the Closing, directly or indirectly, on its own behalf or on behalf
of or in conjunction with another Person, own, operate, manage, control, engage
in the business of (whether in corporate, proprietorship or partnership form or
otherwise) or otherwise participate in, or be employed by, consult with, assist,
advise or engage in services for any Person principally engaged in, [***] (the
“Restricted Business”).  Notwithstanding the foregoing, this
Section 5.1(b) shall not prohibit Seller or any of Seller’s Affiliates, assigns
or successors-in-interest from being a passive owner of not more than one
percent (1%) of the outstanding capital stock of a Person which is
publicly-traded, as long as Seller or such Affiliate of Seller has no active
participation in such Person’s business.  [***]

 

(c)                                  Non-Solicitation.  Seller shall not, and
shall cause each of Seller’s Affiliates to not, at any time during the [***]
period after the Closing, directly or indirectly, on its own behalf or on behalf
of or in conjunction with another Person: (i) induce or attempt to induce any
Person who is an officer, director, employee or employee-equivalent independent
contractor of Purchaser to leave the employ of or terminate or breach their
respective Contracts or relationships with Purchaser, or in any other way
deliberately interferewith the relationship between Purchaser and any such
Person; (ii) solicit the employment of any Person who is or was, within the
[***] period preceding such solicitation, an officer, director, employee or
employee-equivalent independent contractor of Purchaser; (iii) hire or otherwise
engage any Person who is or was, within the [***] period preceding such hiring
or engagement, an officer, director, employee or employee-equivalent independent
contractor of Purchaser; or (iv) induce or attempt to induce any customer,
vendor, contract manufacturer, supplier, distributor, licensor, licensee or
other business relation of or to Purchaser to cease doing business with
Purchaser, to reduce or otherwise adversely change its business with Purchaser,
or in any other way deliberately interfere

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

with the relationship between Purchaser and any such customer, vendor, contract
manufacturer, supplier, distributor, licensor, licensee or other business
relation; provided, however, that no general advertisement or general
solicitation not targeted to any officers, directors,  employees or
employee-equivalent independent contractors of Purchaser shall be deemed to be a
solicitation thereof in violation of Section 5.1(c)(iii).

 

(d)                                 Non-Disparagement.  Seller shall instruct
its directors and officers and the directors and officers (or equivalent) of
each of its Affiliates to not at any time from and after the Closing, directly
or indirectly, make any written or oral statement concerning Purchaser that is
reasonably likely to be harmful to Purchaser, the Business or the business
reputation of Purchaser; provided, however, that the restriction set forth in
this Section 5.1(d) shall not: (i) prohibit truthful testimony compelled by
legal process; or (ii) prevent Seller or its Affiliates from exercising its or
their rights or remedies under this Agreement or any other Contract between
Seller or its Affiliates and Purchaser.

 

(e)                                  Reformation.  Seller agrees and
acknowledges that the covenants of Seller set forth in this Section 5.1: (i) are
reasonable in geographic and temporal scope and in all other respects; and
(ii) have been made in order to induce Purchaser to enter into this Agreement
and consummate the transactions contemplated hereby, and Purchaser would not
have entered into this Agreement or consummated the transactions contemplated
hereby, in each case but for the covenants of Seller contained in this
Section 5.1.  If, at any time of enforcement of any of the provisions of this
Section 5.1, a Governmental Authority determines that the duration, scope or
area restrictions stated herein are not enforceable under applicable Law, the
Parties agree that the maximum duration, scope or area (as applicable) permitted
by applicable Law shall be substituted for the duration, area or scope (as
applicable) stated herein and the Governmental Authority shall be authorized by
the Parties to revise the restrictions contained herein to cover such maximum
duration, area or scope (as applicable).  This Section 5.1(e) shall be read in
conjunction with (and not to the exclusion of) Section 7.4.

 

(f)                                   Injunctive Relief.  The Parties agree that
any breach or attempted breach of this Section 5.1 would cause irreparable
injury to Purchaser, which cannot be adequately compensated in monetary
damages.  Therefore, Purchaser may, in addition to, and not in lieu of, any of
the other rights and remedies available hereunder, seek to have the provisions
of this Section 5.1 specifically enforced by any court of competent jurisdiction
by way of an injunction or other equitable relief.  Purchaser shall not be
required prove actual damages or the inadequacy of monetary damages in
connection with its efforts to obtain equitable relief concerning this
Section 5.1.

 

5.2                               Non-Disparagement by Purchaser.  Purchaser
shall instruct its managers, directors and officers and the managers, directors
and officers (or equivalent) of each of its Affiliates to not at any time after
the Closing, directly or indirectly, make any written or oral statement
concerning Seller that is reasonably likely to be harmful to Seller or the
business reputation of Seller; provided, however, that the restriction set forth
in this Section 5.2 shall not: (a) prohibit truthful testimony compelled by
legal process; or (b) prevent Purchaser or its Affiliates from exercising its or
their rights or remedies under this Agreement or any other Contract between
Purchaser or any of its respective Affiliates and Seller.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

5.3                               Transition Plan; Payments Received.

 

(a)                                 Each of Seller and Purchaser shall take all
actions reasonably necessary to implement and carry out the transition plan
attached hereto as Exhibit E (the “Transition Plan”).

 

(b)                                 During the ninety (90) day period after the
Closing, (i) Seller shall hold in trust for Purchaser any cash, checks or other
property that Seller or its Affiliates may receive after the Closing which
properly belongs to Purchaser under the terms and conditions of this Agreement,
and shall promptly (and in any event at least once every fifteen (15) days)
transfer and deliver to Purchaser, from time to time as and when received by
Seller or its Affiliates, any such cash, checks with appropriate endorsements
(using commercially reasonable efforts not to convert such checks into cash) or
other property, and shall reasonably account to Purchaser for all such receipts;
(ii) Seller shall promptly forward to Purchaser copies of any communications or
other information received by Seller or its Affiliates in respect of the
Product, the Business or any of the Purchased Assets or Assumed Liabilities;
(iii) Seller shall, as soon as reasonably practicable after receipt, forward to
Purchaser any telephone calls, orders, notices, requests, inquiries and other
communications relating to the Product, the Business or any of the Purchased
Assets or the Assumed Liabilities that Seller or any of its Affiliates receive;
and (iv) Seller shall otherwise cooperate in such manner as Purchaser may
reasonably request to provide for an orderly transfer of the Product, the
Business, the Purchased Assets and Assumed Liabilities from Seller to Purchaser.

 

(c)                                  During the ninety (90) day period after the
Closing, Purchaser shall hold in trust for Seller any cash or checks that
Purchaser or its Affiliates may receive after the Closing which properly belongs
to Seller under the terms and conditions of this Agreement, and shall promptly
(and in any event at least once every fifteen (15) days) transfer and deliver to
Seller, from time to time as and when received by Purchaser or its Affiliates,
any such cash or checks, with appropriate endorsements (using commercially
reasonable efforts not to convert such checks into cash), and shall reasonably
account to the Sellers for all such receipts.

 

(d)                                 In consideration of the Transition Plan, at
the Closing Purchaser shall pay to Seller [***] by wire transfer of immediately
available funds to an account designated in writing by Seller and upon the later
of (i) delivery by Seller of the unaudited financial statements referred to in
Section 5.12 and (ii) delivery by Rothstein Kass of its consent to the inclusion
of its audit report with respect to the Audited Financial Statements to be
included in Purchaser’s Current Report on Form 8-K with respect to the
acquisition of the Business and the Purchased Assets contemplated by this
Agreement, Purchaser shall pay to Seller an additional [***] by wire transfer of
immediately available funds to an account designated in writing by Seller.

 

5.4                               Notification to FDA.  Promptly after the
Closing, Purchaser shall make all filings with, and give all notices to, all
Governmental Authorities, including the FDA, required in connection with the
transfer of the Transferred Intellectual Property and Seller Permits, and Seller
shall provide such assistance in connection therewith as Purchaser may
reasonably request.  The Parties agree to use their commercially reasonable
efforts to take any other actions required by the FDA or any other Governmental
Authority to effect such transfer.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

5.5                               Cooperation in Litigation.  Purchaser and
Seller shall reasonably cooperate with one another at the requesting Party’s
expense in the prosecution or defense of any Proceeding or Claim arising from
their respective conduct of the Business and involving one or more third
parties.  The Party requesting such cooperation shall pay the reasonable
out-of-pocket expenses incurred in providing such cooperation (including
reasonable legal fees and disbursements) by the Party providing such cooperation
and by its representatives, but shall not be responsible for reimbursing such
Party or its representatives for their time spent in such cooperation.  The
Parties agree and acknowledge that this Section 5.5 does not limit, modify or
otherwise affect any of the respective rights or obligations of the Parties
under Article VI or apply to any Proceeding or Claim to which Article VI is
applicable.

 

5.6                               Power of Attorney; Right of Endorsement. 
Effective as of the Closing, Seller hereby constitutes and appoints Purchaser
and its successors and assigns the true and lawful attorney of Seller with full
power of substitution, in the name of Seller or the name of Purchaser: (a) to
endorse for Seller, without recourse (as such concept is contemplated for
Uniform Commercial Code purposes), any and all checks, notes and other
instruments included in the Purchased Assets; (b) to negotiate, execute and
deliver consents and approvals for the transfer of Purchased Assets requiring
such consents and approvals, but which consents and approvals have not been
obtained as of the Closing; and (c) to institute and prosecute all Proceedings
and Claims which Purchaser may deem proper or advisable in order to collect,
assert or enforce any claim, right or title in or to the Purchased Assets in
favor of Purchaser.  Seller agrees and acknowledges that the foregoing powers
are coupled with an interest and shall be irrevocable by Seller, directly or
indirectly by the dissolution of Seller or in any other manner.  The Parties
agree and acknowledge that this Section 5.6 does not limit, modify or otherwise
affect any of the respective rights, powers and obligations of the Parties under
any of the other provisions of this Agreement or any Transaction Document.

 

5.7                               Access to Books and Records.

 

(a)                                 After the Closing and until the fifth (5th)
anniversary of the Closing Date, Purchaser shall permit Seller, at Seller’s
expense, to have reasonable access to the books, records and files included
among the Purchased Assets as may be reasonably required for any financial
reporting, Tax Return preparation or Tax compliance matters of Seller.  The
Parties agree that any access or other rights under this Section 5.7(a) shall be
provided only after reasonable advance written request by Seller and shall occur
only during normal business hours, and Seller shall reasonably cooperate with
Purchaser so that such access or other rights do not unreasonably disrupt the
operations of Purchaser.  Purchaser agrees to preserve and keep all of the
books, records and files of the Business included in the Purchased Assets for a
period of not less than five (5) years after the Closing Date, or for any longer
period as may be required: (i) by any Governmental Authority; (ii) by any Law;
or (iii) in connection with any ongoing Proceeding.  The Parties agree and
acknowledge that Purchaser may condition its obligations under this
Section 5.7(a) on receipt from Seller of a customary agreement restricting use
and disclosure by Seller of the information provided by Purchaser to Seller or
otherwise obtained by Seller in exercising its rights under this Section 5.7(a).

 

(b)                                 After the Closing and until the fifth (5th)
anniversary of the Closing Date, Seller shall permit Purchaser, at Purchaser’s
expense, to have reasonable access to, and the right

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

to make copies of, the books, records and files of Seller and its Affiliates not
included among the Purchased Assets as may be reasonably required for any
financial reporting, Tax Return preparation or Tax compliance matters of
Purchaser.  In addition, Seller shall make available to Purchaser employees of
Seller (if any) who are familiar with any such matter requested.  The Parties
agree that any access or other rights under this Section 5.7(b) shall be
provided only after reasonable advance written request by Purchaser and shall
occur only during normal business hours, and Purchaser shall reasonably
cooperate with Seller so that such access or other rights do not unreasonably
disrupt the operations of Seller.  Seller agrees to preserve and keep all of the
books, records and files related to the Business, the Purchased Assets or the
Assumed Liabilities but not included among the Purchased Assets for a period of
not less than five (5) years after the Closing Date, or for any longer period as
may be required: (i) by any Governmental Authority; (ii) by any Law; or (iii) in
connection with any ongoing Proceeding.  The Parties agree and acknowledge that
Seller may condition its obligations under this Section 5.7(b) on receipt from
Purchaser of a customary agreement restricting use and disclosure by Purchaser
of the information provided by Seller to Purchaser or otherwise obtained by
Purchaser in exercising its rights under this Section 5.7(b).

 

(c)                                  Purchaser shall, from the Closing Date
until the second (2nd) anniversary of the end of the Milestone Period, as
applicable, keep accurate books of all accounts and other records in sufficient
detail so that any Net Sales Statement can be properly and fully ascertained. 
Purchaser shall, at the request of Seller, permit a nationally recognized
registered independent auditor in the United States selected by Seller and
reasonably acceptable to Purchaser (the “Independent Auditor”) to review during
ordinary business hours and upon no less than thirty (30) days’ prior written
notice, but on no more than one (1) occasion per calendar year, such books and
records as may be necessary to determine the accuracy of any Net Sales
Statement.  The Independent Auditor shall be bound by a confidentiality
agreement, in a form reasonably acceptable to Purchaser, to keep all information
acquired from Purchaser confidential, and shall be permitted to disclose to
Seller only whether any Net Sales Statement was accurate and the amount, if any,
owed to or by Seller under Section 1.7(a).  The Independent Auditor shall send a
copy of its written reports to Purchaser at the same time such reports are sent
to Seller, and the findings of the Independent Auditor in such report shall be
binding on the Parties for all purposes.  Seller shall be responsible for the
fees and expenses of the Independent Auditor, provided, however, that Purchaser
shall reimburse Seller in full for all such costs and expenses of the
Independent Auditor if the Independent Auditor determines that the amounts paid
by Purchaser pursuant to Section 1.7(a) are less than ninety five percent (95%)
of the amount actually owed for the relevant period of the audit.

 

5.8                               Removal of Purchased Assets.  Except as
expressly provided in the Transition Plan, as soon as reasonably practicable
after the Closing Date (and in any event on or before January 15, 2014),
Purchaser shall, at its expense, remove all Purchased Assets from Seller’s
premises.  Such removal shall be done in such manner as to avoid any damage to
any of Seller’s premises and any disruption of the business operations to be
conducted by Seller after the Closing.

 

5.9                               Further Assurances.  In addition to the other
obligations of the Parties provided in this Agreement, from time to time, as and
when requested by either Party the other Party shall execute and deliver, or
cause to be executed and delivered, all such documents and instruments

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

and shall take, or cause to be taken, all such further or other actions as the
requesting Party may reasonably deem necessary or desirable (except as expressly
provided in this Agreement, at the requesting Party’s reasonable expense) to
evidence and effectuate the transactions contemplated by this Agreement or any
Transaction Document.  Without limiting the foregoing, at any time from and
after the Closing Date, Seller retains or obtains possession or control of any
assets that existed as of the Closing Date and would have constituted a
Purchased Asset on such date, Seller shall promptly, but in no event later than
three (3) Business Days after coming into such possession or control, deliver or
return (or cause to be delivered or returned) such Purchased Asset to Purchaser
for no additional consideration.

 

5.10                        Publicity.  Except and solely to the extent required
by applicable Law or permitted by this Section 5.10, (a) Purchaser shall not
make any public announcement with respect to the existence of or subject matter
of this Agreement or the transactions contemplated hereby without the prior
written consent of Seller; and (b) Seller shall not make any public announcement
with respect to the existence of or subject matter of this Agreement or the
transactions contemplated hereby without the prior written consent of
Purchaser.  To the extent any such public announcement is required by applicable
Law (other than applicable securities Laws, including the Exchange Act), the
disclosing Party shall (i) provide reasonable advance written notice of such
requirement to the non-disclosing Party so that such other Party may seek a
protective order or other appropriate remedy, (ii) reasonably cooperate with the
other Party to obtain an appropriate protective order or other reliable
assurance that confidential treatment shall be accorded to such information and
(iii) disclose only such information as it is advised by outside legal counsel
in writing that it is legally required to disclose.  If Purchaser and Seller
come to an agreement on a press release, then each of Purchaser and Seller may
issue further press releases and similar announcements without the consent of
the other Party, provided that each such press release or similar announcement
contains, with respect to the information concerning this Agreement or the
Transaction Documents and the transactions contemplated hereby and thereby,
solely the information that is contained in the press release approved by the
Parties.  The foregoing provisions of this Section 5.10 shall not apply to a
Party in connection with exercising such Party’s rights or remedies under this
Agreement or any other Contract between such Party or its Affiliates and the
other Party.

 

5.11                        Maintenance of Insurance.  On or before the Closing,
Seller shall obtain a six (6) year tail policy with respect to its product
liability insurance as currently in effect, solely with respect to the conduct
or operation of the Business by Seller prior to the Closing (the “Tail Policy”).

 

5.12                        SEC Filings.  Seller shall prepare interim financial
statements for the period from January 1, 2013 through September 30, 2013 and
the corresponding period in 2012 to be included in Purchaser’s reports and
filings with the Securities and Exchange Commission (the “SEC”).  Seller shall
complete such interim financial statements no later than forty (40) days
following the Closing.  Purchaser shall engage Rothstein Kass, at Purchaser’s
sole cost and expense, to undertake such review as may be necessary in order for
Rothstein Kass to provide its consent to the inclusion of its audit report with
respect to and including the Audited Financial Statements in Purchaser’s Current
Report on Form 8-K with respect to the acquisition of the Business and the
Purchased Assets contemplated by this Agreement.  During the period commencing
on the Closing Date and ending thirty (30) days after delivery of the interim

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

35

--------------------------------------------------------------------------------

 

financial statements referred to in the first sentence of this Section 5.12,
Seller shall provide such assistance as Purchaser may reasonably request related
to the preparation by Purchaser of pro forma financial statements for the
Business.  The reasonable and documented fees and expenses of Rothstein Kass
shall be at Purchaser’s sole cost and expense, and the fees and expenses of
Seller related to its performance under this Section 5.12 shall be included as
part of the payments contemplated by the Transition Plan.

 

5.13                        Conduct of the Business.  Purchaser shall continue
to operate its business in the ordinary course and as it deems appropriate in
its sole discretion, notwithstanding any provision of this Agreement to the
contrary.

 

5.14                        Recordation of Transferred Intellectual Property. 
Purchaser shall be responsible, at its sole cost and expense, for all applicable
recordations of the assignment of the Transferred Intellectual Property.  Seller
shall execute and deliver to Purchaser such assignments and other documents,
certificates and instruments reasonably requested by Purchaser for Purchaser’s
filing with the applicable registries and other recording authorities to record
the transfer of the Transferred Intellectual Property in accordance with
applicable Law.

 

5.15                        Notification of Customers and Vendors.  Seller shall
cooperate with Purchaser, at Purchaser’s expense, in such manner as Purchaser
may reasonable request in connection with the delivery by Purchaser of:  (a) the
Blanket Authorization Letter; (b) a letter to the wholesale distributors of the
Product; and (c) a letter to vendors and suppliers relating to the Product.

 

5.16                        Tax Matters.

 

(a)                                 Apportionment of Taxes.

 

(i)                                     Seller shall bear and be liable for
(A) all Taxes of any kind imposed on or with respect to the Purchased Assets or
the conduct or operation of the Business for all Tax periods or portions thereof
ending on or before the Closing Date, but excluding (1) any Taxes resulting
directly or indirectly from any transaction (other than any transaction
contemplated by this Agreement or any of the Transaction Documents) occurring on
the Closing Date but after the Closing outside the ordinary course of business
and (2) Transfer Taxes that are the responsibility of Purchaser pursuant to
Section 1.10; (B) all Income, franchise and other similar Taxes of Seller or any
of its Affiliates (including Income, franchise and other similar Taxes relating
to or arising from the consummation of the transactions contemplated by this
Agreement or the Transaction Documents); (C) all Taxes of Seller or any of its
Affiliates that do not relate to the Purchased Assets or the Business (which,
for the avoidance of doubt, includes any loss of deductibility pursuant to Code
section 280G or any increased withholding as result of Code section 4999 with
respect to compensation paid by Seller in connection with the transactions
contemplated by this Agreement or the Transaction Documents); and (D) all Taxes
of NNI Holdings Corp.

 

(ii)                                  For purposes of this Agreement, any Taxes
imposed with respect to a Tax period that includes, but does not end on, the
Closing Date (a “Straddle Period”), whether imposed or assessed before or after
the Closing Date, shall be

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

apportioned between the portion of such Straddle Period ending on and including
the Closing Date, on the one hand, and the portion of such Straddle Period
beginning after the Closing Date, on the other hand, in the following manner:
(A) in the case of all real and personal property taxes or similar ad valorem
taxes levied with respect to the Purchased Assets, the amount of Tax allocable
to a portion of the Straddle Period shall be made on the basis of the number of
days before and including the date of this Agreement and the number of days
after the Closing Date that are included in the Straddle Period and (B) in the
case of all other Taxes, the amount of Tax allocable to a portion of the
Straddle Period shall be made by an interim closing of the books by assuming
that the taxable period ended at the close of business on the Closing Date,
except that (1) any Tax resulting directly or indirectly from a transaction
(other than any transaction contemplated by this Agreement or any of the
Transaction Documents) outside the ordinary course of business that occurs on
the date of this Agreement but after the Closing  shall be allocated to the
portion of the Straddle Period beginning after the Closing Date, and
(2) exemptions, allowances or deductions that are calculated on an annual basis
shall be prorated on the basis of the number of days in such portion elapsed
through the Closing Date as compared to the number of days in the portion
elapsing after the Closing Date.

 

(b)                                 Assistance and Cooperation.  Purchaser and
Seller agree to furnish or cause to be furnished to each other, upon request, as
promptly as practicable, such information and assistance relating to the
Business and the Purchased Assets (including access to books and records,
employees, contractors and representatives) as is reasonably necessary for the
filing of all Tax Returns, the claiming of any exemption or exclusion from the
application or imposition of any Taxes or making of any election related to
Taxes, determining the proration of Taxes under Section 5.16(a), the preparation
for any audit by any Governmental Authority, and the prosecution or defense of
any claim, suit or proceeding relating to any Tax involving the Business, the
Purchased Assets, or the Allocation (as adjusted from time to time in accordance
with this Agreement).  Subject to Article VI, the requesting Party shall pay the
other Party any reasonable out-of-pocket third party costs incurred by the other
Party in providing such assistance.  Subject to Section 6.4(a), (i) Seller shall
promptly notify Purchaser in writing upon receipt by Seller (or any of its
Affiliates) of notice of any pending or threatened Tax audit, assessment, action
or demand relating to the income, properties or operations of Seller (or such
Affiliate) that reasonably would be expected to relate to or give rise to a Lien
on the Purchased Assets or in Liability to Purchaser or its Affiliates and
(ii) Seller, on the one hand, and Purchaser, on the other hand, shall promptly
notify the other in writing upon receipt of written notice of any pending or
threatened Tax audit, assessment, action or demand challenging the Allocation.

 

(c)                                  Refunds. Seller shall promptly forward to
or reimburse Purchaser for any refunds of ad valorem or property Taxes that were
paid by Purchaser with respect to Tax periods (or portions thereof) beginning
after the date of this Agreement (including any credits in lieu of ad valorem or
property Taxes which are clearly attributable to such Taxes paid by Purchaser),
to the extent actually received or utilized by Seller or any of its Affiliates. 
If Seller has paid the amount of a Tax refund described in this
Section 5.16(c) to Purchaser and the applicable Governmental Authority later
requires Seller or its Affiliates to repay to such Governmental Authority all or
a portion of the amount of such refund, then Purchaser shall repay to Seller or
its applicable Affiliate the amount Seller or its Affiliate was required to
repay to the Governmental

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

Authority (including interest imposed by the Governmental Authority) within ten
(10) Business Days of Seller’s notice to Purchaser that such repayment is
required.

 

5.17                        Waiver of Bulk Sales Laws.  Seller and Purchaser
hereby waive, to the fullest extent allowable under applicable Law, compliance
with the requirements of the bulk sales or bulk transfer Laws of any
jurisdiction which may be applicable to the transactions contemplated by this
Agreement and the Transaction Documents; provided, however, that any Liability
arising from or relating to the failure to so comply with such requirements
shall be an Excluded Liability.

 

5.18                        Anticipated Dissolution of Seller.  Purchaser
acknowledges that Seller intends to cease conducting business, wind up its
affairs and dissolve as soon as it is able to do so after the Closing; provided
that such dissolution shall not occur prior to July 1, 2014.  With respect to
such cessation of business, winding up and dissolution, Purchaser acknowledges
and agrees that (a) Seller may designate a liquidating trustee or other Person
(the “Seller Representative”), who shall be identified in a written notice to
Purchaser delivered to Purchaser at least seven (7) days prior to such
designation and who shall in writing assume and be bound by the covenants of
Seller set forth in Section 1.8, Section 1.10, Section 5.1(a), Section 5.1(d) as
the same would apply to the directors and officers of the Seller Representative
(if any), Section 5.1(e), Section 5.1(f), Section 5.5, Section 5.7, Section 5.9,
Section 5.10, Section 5.14, Section 5.16(b), Section 5.16(c), Section 5.22,
Article VI and Article VII; and (b) from and after the dissolution of Seller in
accordance with this Section 5.18, there shall be no further performance by
Seller or the Seller Representative of any post-Closing covenants of Seller
contained in this Agreement other than those set forth in the preceding clause
(a).  For the avoidance of doubt, the provisions of this Section 5.18 shall not
have any impact on the power of attorney granted by Seller pursuant to
Section 5.6 or: (i) relieve Seller of any liability for the breach of any of its
representations and warranties or covenants and agreements set forth in this
Agreement or any of the Transaction Documents occurring prior to such
dissolution or with respect to any Excluded Liability, Excluded Asset or any
other matter for which indemnification is available to the Purchaser Indemnified
Parties, or any of them, in each case pursuant to, and subject to the
limitations of, Article VI, (ii) relieve the Seller Representative of any
liability for the Seller Representative’s breach of any of the covenants and
agreements identified in the foregoing clause (a) occurring after such
dissolution or (c) preclude the Seller Representative from enforcing against
Purchaser, for the benefit of Seller’s estate or liquidation beneficiaries,  the
representations and warranties and covenants and agreements of Purchaser set
forth in this Agreement or any of the Transaction Documents made to or for the
benefit of Seller or for indemnification with respect to any other matter for
which indemnification is available to the Seller Indemnified Parties, or any of
them, pursuant to, and subject to the limitations of, Article VI.

 

5.19                        Use of Seller Brands.  Purchaser will be permitted,
for a period commencing on the Closing Date and ending no later than the date of
the latest expiration date for any individual unit of finished Products included
in the Inventory (the “Trademark Period”) to use the trademarks of Seller not
included in the Purchased Assets used in connection with the Product (the
“Seller Brands”), solely to the extent set forth packaging materials and labels
for the Product included in the Inventory.  Seller hereby grants to Purchaser a
fully-paid, royalty-free, non-exclusive, sublicensable, non-transferable and
non-assignable right and license to use the Seller Brands used in connection
with the Product for the purposes expressly set forth in this

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

38

--------------------------------------------------------------------------------


 

Section 5.19 for the Trademark Period.  All other uses by Purchaser of the
Seller Brands not contemplated by this Section 5.19 will be subject to Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion.  Nothing contained in this Agreement will be construed as an
assignment to Purchaser of any right, title or interest in the Seller Brands; it
being understood that all rights, title and interest relating to the Seller
Brands are expressly reserved by Seller.

 

5.20                        Processing of Rebates and Chargebacks.  Seller will
process all Rebates and Chargebacks with respect to the Product dispensed prior
to January 1, 2014.

 

5.21                        Medicaid Access and Price Reporting.

 

(a)                                 Access.  After the Closing Date, Seller
(i) will provide Purchaser access to the Centers for Medicare and Medicaid
Services (“CMS”) “Drug Data Reporting for Medicaid” database for the Product and
(ii) for periods through December 31, 2013, Seller will be exclusively
responsible for reporting and certifying all necessary monthly and quarterly
Average Manufacturer Price (“AMP”) calculations and Customer Prompt Pay
Discounts in accordance with Federal law.  For periods starting after
December 31, 2013, Purchaser will be exclusively responsible for reporting and
certifying all necessary monthly and quarterly AMP calculations and Customer
Prompt Pay Discounts in accordance with Federal law.

 

(b)                                 Medicaid Price Reporting.  Seller shall
continue monthly and quarterly reporting to CMS on each Medicaid Finished
Product with Seller’s labeler code for periods through December 31, 2013, and
shall simultaneously furnish such information to Purchaser.  “Medicaid Finished
Product” means (i) the “average manufacturer price” to the CMS on a monthly
basis within thirty (30) calendar days of the end of each month and (ii) the
“quarterly average manufacturer price,” “Best Price,” “total exempt sales at the
nominal price” and “aggregate customary prompt pay discounts” to the CMS on a
quarterly basis within thirty (30) calendar days of the end of each quarter, for
the Product.

 

5.22                        Enforcement of Covenants Not to Compete.  From and
after the Closing, Seller shall (a) during the period ending on [***], notify
Purchaser in writing of any breach of which Seller becomes aware by [***] of his
covenant not to compete, covenant not to solicit or covenant of confidentiality
set forth in his employment agreement with Seller (collectively, the “Covenants
Not To Compete”), (b) cooperate in such manner as Purchaser may reasonably
request, at Purchaser’s cost and expense, to enforce through the period ending
[***] such Covenants Not To Compete for the benefit of Purchaser (and thereafter
to take actions with respect to any breach thereof occurring prior to [***],
(c) upon request by Purchaser, waive the inclusion of Purchaser and its
Affiliates (and any other Person designated by Purchaser) from the Covenants Not
To Compete applicable to [***] (as designated by Purchaser) and (d) not waive
(except as provided in the preceding clause (c)), amend or terminate the
employment agreement of [***] in a manner that would reduce the Covenants Not To
Compete set forth therein through [***] or Seller’s ability to enforce the
Covenants Not To Compete.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VI

 

SURVIVAL; INDEMNIFICATION

 

6.1                               Survival of Representations and Warranties and
Covenants and Agreements; Indemnification Claims Period.

 

(a)                                 Each of the representations and warranties
contained in this Agreement shall survive until the expiration of the Escrow
Period, and shall thereupon expire.

 

(b)                                 No claim for indemnification may be asserted
against any of the Parties (i) concerning any of the matters set forth in
Section 6.2 unless a Notice of Claim has been received by Purchaser, if
Purchaser is the Indemnifying Party, or by Seller, if Seller is the Indemnifying
Party, prior to the expiration of the Escrow Period; provided, however, if a
Notice of Claim has been received by Purchaser, if Purchaser is the Indemnifying
Party, or by Seller, if Seller is the Indemnifying Party, prior to such
applicable date, then the claim for indemnification with respect to the matters
set forth in such Notice of Claim will survive until such later date as such
claim for indemnification has been fully and finally resolved in accordance with
this Article VI.

 

6.2                               Indemnification Obligations.

 

(a)                                 Subject to the other provisions of this
Article VI, from and after the Closing, Seller shall indemnify Purchaser and
each of its Affiliates and its and their respective directors, officers,
employees, shareholders, partners, members, managers, agents and
representatives  (each, a “Purchaser Indemnified Party”), for any Losses
actually incurred by any Purchaser Indemnified Party to the extent arising from
or relating to any of the following: (i) the breach of any representation and
warranty of Seller set forth in this Agreement or any Transaction Document to
which it is a party; (ii) the breach of any covenant or agreement of Seller
contained in this Agreement or any Transaction Document to which it is a party;
(iii) any of the Excluded Assets; (iv) any of the Excluded Liabilities;
(v) failure to comply with applicable bulk sales or bulk transfer Laws; or
(vi) any claims brought by any Business Employee or any other current, former or
terminated employee, consultant or independent contractor of Seller or any of
its Affiliates with respect to such Person’s employment or retention with, or
termination from employment or retention with, Seller or any of its Affiliates.

 

(b)                                 Subject to the other provisions of this
Article VI, from and after the Closing, Purchaser shall indemnify Seller, its
Affiliates and each of Seller’s and such Affiliates’ respective, directors,
officers, employees, stockholders, partners, members, managers, agents and
representatives  (each, a “Seller Indemnified Party”), for any Losses actually
incurred by any Seller Indemnified Party to the extent arising from or relating
to any of the foregoing: (i) the breach of any representation and warranty of
Purchaser set forth in this Agreement or any Transaction Document to which it is
a party; (ii) the breach of any covenant or agreement of Purchaser contained in
this Agreement or any Transaction Document to which it is a party; (iii) any of
the Assumed Liabilities; or (iv) any claims brought by any current or terminated
employee, consultant or employee equivalent independent contractor of Seller
with respect to any violation of Law by Purchaser in connection with the hiring
of any Business Employees by

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

40

--------------------------------------------------------------------------------


 

Purchaser or with respect to such Person’s employment or retention with, or
termination from employment or retention with, Purchaser.

 

6.3                               Limitations on Indemnification Obligations. 
The rights of the Purchaser Indemnified Parties and Seller Indemnified Parties
to indemnification pursuant to the provisions of this Article VI are subject to
the following limitations:

 

(a)                                 Notwithstanding anything to the contrary in
this Article VI: (i) except with respect to Losses incurred by a Purchaser
Indemnified Party as a result of a breach of a Core Representation, in no event
shall Seller be required to provide indemnification to any of the Purchaser
Indemnified Parties with respect to any claim for indemnification made pursuant
to Section 6.2(a)(i), unless and until the Losses incurred by the Purchaser
Indemnified Parties aggregate at least [***] (the “Indemnification Threshold”),
after which point Seller shall be required to provide indemnification with
respect to indemnifiable Losses with respect to claims for indemnification made
pursuant to Section 6.2(a)(i), including the Indemnification Threshold; and
(ii) in no event shall Seller be required to provide indemnification to the
Purchaser Indemnified Parties for indemnifiable Losses with respect to any claim
for indemnification made pursuant to Section 6.2(a)(i) in an aggregate amount in
excess of [***] (the “Indemnification Cap”); provided, however, that the
limitations set forth in this Section 6.3(a) shall not apply to any Excluded
Claim.

 

(b)                                 Notwithstanding anything to the contrary in
this Article VI: (i) except with respect to Losses incurred by a Seller
Indemnified Party as a result of a breach of a Core Representation, in no event
shall Purchaser be required to provide indemnification to any of Seller
Indemnified Parties with respect to any claim for indemnification made pursuant
to Section 6.2(b)(i), unless and until the Losses incurred by Seller Indemnified
Parties aggregate at the Indemnification Threshold, after which point Purchaser
shall be required to provide indemnification with respect to indemnifiable
Losses with respect to claims for indemnification made pursuant to
Section 6.2(b)(i) including the Indemnification Threshold; and (ii) in no event
shall Purchaser be required to provide indemnification to Seller Indemnified
Parties for indemnifiable Losses arising from claims for indemnification made
pursuant to Section 6.2(b)(i) in an aggregate amount in excess of the
Indemnification Cap; provided, however, that the limitations set forth in this
Section 6.3(b) shall not apply to any Excluded Claim.

 

(c)                                  Nature of Claim.  To the extent that any
claim for indemnification could be made by Purchaser under
Section 6.2(a)(i) (and for this purpose not giving effect to the Indemnification
Threshold, as the same may be applicable thereto), such claim for
indemnification may be made by Purchaser only under Section 6.2(a)(i) (and for
this purpose giving effect to the Indemnification Threshold, as the same may be
applicable thereto).  To the extent that any claim for indemnification could be
made by Seller under Section 6.2(b)(i) (and for this purpose not giving effect
to the Indemnification Threshold, as the same may be applicable thereto), such
claim for indemnification may be made by Purchaser only under
Section 6.2(b)(i) (and for this purpose giving effect to the Indemnification
Threshold, as the same may be applicable thereto).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

41

--------------------------------------------------------------------------------


 

6.4                               Indemnification Claim Procedure.

 

(a)                                 Promptly after obtaining knowledge of any
matter that a Purchaser Indemnified Party or a Seller Indemnified Party, acting
in good faith, reasonably believes will entitle such Purchaser Indemnified Party
or Seller Indemnified Party (in such capacity, an “Indemnified Party”) to
indemnification under this Article VI from any Person who would be obligated to
indemnify such Indemnified Party if the claim is indemnifiable hereunder (such
obligated Person, the “Indemnifying Party”), such Indemnified Party shall
promptly provide to Seller, if the Indemnified Party is a Purchaser Indemnified
Party, or to Purchaser, if the Indemnified Party is a Seller Indemnified Party,
notice describing the matter in reasonable detail, including the nature of the
claim, the basis for the indemnification obligation and the Losses resulting
therefrom (a “Notice of Claim”); provided, however, that the failure to timely
provide a Notice of Claim hereunder shall not relieve any Indemnifying Party of
the obligation to indemnify such Indemnified Party except to the extent that
such Indemnified Party’s failure to provide or delay in providing a Notice of
Claim actually prejudices the Indemnifying Party’s ability to defend against or
contest or resolve such matter.

 

(b)                                 For claims for indemnification under this
Article VI other than those relating to Third Party Claims, during the period of
thirty (30) Business Days after delivery of the Notice of Claim, the
Indemnifying Party may deliver to the Indemnified Party who delivered such
Notice of Claim a response (a “Response Notice”) in which the Indemnifying Party
(i) agrees that the full amount of Losses stated in the Notice of Claim is owed
to such Indemnified Party (in which case such Response Notice shall be
accompanied by a payment to the Indemnified Party of such amount by the
Indemnifying Party by wire transfer of immediately available funds or, if
payment is to be made from the Escrow Deposit, express authorization to the
Escrow Agent (in accordance with the Escrow Agreement) to make immediate payment
of such amount to the Indemnified Party from the Escrow Deposit), (ii) agrees
that part (but not all) of the amount of Losses stated in the Notice of Claim is
owed to such Indemnified Party (in which case such Response Notice shall be
accompanied by a payment to the Indemnified Party of such agreed amount by the
Indemnifying Party by wire transfer of immediately available funds or, if
payment is to be made from the Escrow Deposit, express authorization to the
Escrow Agent (in accordance with the Escrow Agreement) to make immediate payment
of such agreed  amount to the Indemnified Party from the Escrow Deposit) or
(iii) asserts that no part of the amount of Losses stated in the Notice of Claim
is owed to such Indemnified Party.  Unless the Indemnifying Party agrees in such
Response Notice that the full amount of Losses stated in the Notice of Claim is
owed to such Indemnified Party, such Response Notice shall set forth, in
reasonable detail, the Indemnifying Party’s objections to the claims and its
basis for such objections.  If the Indemnifying Party fails to provide such a
Response Notice to the Indemnified Party who delivered the related Notice of
Claim within such thirty (30) Business Day period, the Indemnifying Parties
shall be deemed to have accepted to all of the claims set forth in the Notice of
Claim.  If the Indemnifying Party provides a Response Notice within such thirty
(30) Business Day period and such Response Notice objects to any of the claims
set forth in the Notice of Claim, the Indemnified Party and the Indemnifying
Party shall negotiate the resolution of the claim(s) for a period of not less
than thirty (30) Business Days after such Response Notice is delivered to such
Indemnified Party.  If the Indemnified Party and the Indemnifying Party are
unable to resolve all such claims within such time period, the Indemnified Party
or the Indemnifying Party may thereafter pursue any legal remedies available to
it with respect solely to the unresolved claims, subject, to the extent
applicable, to the Indemnification Threshold, the Indemnification Cap and the
other provisions of this Article VI.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

42

--------------------------------------------------------------------------------


 

6.5                               Third Party Claims.

 

(a)                                 The Indemnifying Party shall have the right
to assume and pursue, at its sole cost and expense, the defense of any claim or
Proceeding by a third party (a “Third Party Claim”), with counsel selected by
it, which counsel shall be reasonably acceptable to the Indemnified Party, upon
notification thereof to the Indemnified Party within forty-five (45) days after
the Notice of Claim has been delivered to the Indemnifying Party; provided,
however, that the Indemnifying Party shall not have the right to assume or
pursue, or to continue to assume or pursue, the defense of a Third Party Claim
if (i) such Third Party Claim seeks exclusively equitable or injunctive relief
against a Purchaser Indemnified Party; (ii) such Third Party Claim involves a
request for monetary relief and also equitable or injunctive against a Purchaser
Indemnified Party which, if granted, would adversely impact , in any material
manner, the business or business reputation of a Purchaser Indemnified Party;
(iii) the Indemnified Party reasonably concludes, based on the written opinion
of counsel, that  there is an irreconcilable conflict of interest between the
Indemnifying Party and the Indemnified Party in the conduct of such defense; or
(iv) the Indemnifying Party fails to deliver, at or before the time it assumes
the defense of such Third Party Claim, evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have adequate financial
resources to defend against such Third Party Claim (it being acknowledged that a
written statement from either of Seller’s private equity sponsors that such
sponsor will provide financial support for such assumption of defense shall be
sufficient evidence of adequate financial resources).  If (A) the Indemnified
Party does not receive such notification from the Indemnifying Party within such
forty-five (45) day period that the Indemnifying Party will assume the defense
of such Third Party Claim; (B) at any time after the Indemnifying Party has
assumed the defense of a Third Party Claim, the Indemnifying Party withdraws
from such defense or fails to adequately perform, or unreasonably delays in
performing, its obligations to assume or pursue the defense of any such Third
Party Claim or (C) the Indemnifying Party is not permitted to assume or conduct,
or at any time after the Indemnifying has assumed the defense of a Third Party
Claim, the Indemnifying Party is no longer permitted to assume or conduct, the
defense of a Third Party Claim in accordance with the immediately preceding
sentence, the Indemnified Party shall be entitled to assume, commence and pursue
its defense of such Third Party Claim and be indemnified for the reasonable fees
and expenses of counsel selected by it (limited to one (1) firm for all
Indemnified Parties and, if applicable, one (1) local counsel in each applicable
jurisdiction for all Indemnified Parties) (which fees and expenses shall be
Losses under this Agreement), if such Indemnified Party is entitled to
indemnification with respect to such Third Party Claim pursuant to this
Article VI.  The Indemnified Party shall promptly inform the Indemnifying Party
of all material developments related thereto.

 

(b)                                 During the forty-five (45) day period
referred to in Section 6.5(a), the Indemnified Party shall, and shall cause the
other Purchaser Indemnified Parties or Seller Indemnified Parties, as
applicable, to, provide such information to the Indemnifying Party as the
Indemnifying Party may reasonably request in connection with its evaluation of
whether a Third Party Claim is indemnifiable under this Article VI.  The
Indemnifying Party’s election to assume the defense of any Third Party Claim
shall constitute an irrevocable admission by the Indemnifying Party that any
Losses resulting therefrom are indemnifiable Losses for which the Indemnified
Party is entitled to indemnification under this Article VI.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

(c)                                  If the Indemnifying Party assumes the
defense of a Third Party Claim, it shall thereafter promptly inform the
Indemnified Party of all material developments related thereto.  With respect to
any Third Party Claim for which the Indemnifying Party has assumed the defense
(and for which none of the conditions listed in the first sentence of
Section 6.5(a) apply), the Indemnified Party shall have the right, but not the
obligation, to participate, at its own cost and expense, in the defense of such
Third Party Claim through legal counsel reasonably selected by it, but, subject
to the Indemnified Party’s right to assume or pursue the defense of such Third
Party Claim pursuant to Section 6.5(a)(iii),  shall not assert or pursue,
directly or through its counsel, any contrary or inconsistent defenses.  The
Indemnified Party shall, and shall cause its Affiliates to, during normal
business hours, upon reasonable notice, cooperate in all reasonable ways with,
reasonably make its and their relevant files and records reasonably available
for inspection and copying by, make its and their employees reasonably available
to, and otherwise render reasonable assistance to, the Indemnifying Party.

 

(d)                                 If the Indemnifying Party (having assumed
the defense of a Third Party Claim) or the Indemnified Party (having proceeded
with its own defense of a Third Party Claim in accordance with this Section 6.5)
proposes to settle or compromise such Third Party Claim, the Indemnifying Party
or the Indemnified Party (as applicable) shall provide notice to that effect
(together with a reasonably detailed statement of the terms and conditions of
such settlement or compromise) to the Indemnifying Party or to the Indemnified
Party (as applicable), which notice shall be provided a reasonable time prior to
the proposed time for effecting such settlement or compromise, and may not
affect any such settlement or compromise without the prior written consent of
the Indemnifying Party or the Indemnified Party (as applicable), which consent
shall not be unreasonably withheld, conditioned or delayed.  If (i) the
Indemnifying Party provides any such notice; (ii) the related settlement or
compromise offer provides for the full release of the Indemnified Party from any
and all liability in respect of such Third Party Claim and does not have an
adverse impact on the business, operations or business reputation of the
Purchaser Indemnified Party or require future payments, by the Indemnified
Party; and (iii) the Indemnified Party fails to provide, in a reasonably timely
manner, its  consent to such settlement or compromise, then notwithstanding
anything to the contrary in this Article VI, the Indemnifying Party’s
indemnification obligation under this Article VI with respect to such Third
Party Claim will not exceed the amount of such settlement or compromise offer
and the Indemnified Party shall be required to pay the excess of the amount
necessary to settle or compromise the Third Party Claim over the amount of such
settlement or compromise offer.

 

6.6                               Recourse Against Insurance.  The amount of any
claim for indemnification by any Indemnified Party pursuant to this Article VI
shall be reduced to reflect any insurance proceeds recoverable by and actually
paid to any Indemnified Party with respect to the matter giving rise to such
claim, provided that in no event shall any indemnification payment be delayed in
anticipation of the receipt of any such insurance proceeds.  An Indemnified
Party shall, and cause its Affiliates to: (a) in good faith, seek recovery, at
its or their own expense, of all insurance proceeds to which it may be entitled
(including under the Tail Policy) with respect to all Losses with respect to
which such Indemnified Party makes a claim for indemnification pursuant to this
Article VI; and (b) promptly keep the Indemnifying Party reasonably informed of
all material matters related thereto.  To the extent that such Indemnified Party
or any of its Affiliates receives any amount under insurance coverage with
respect to a matter for which it has previously received payment in
indemnification pursuant to this Article VI, such Indemnified

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

44

--------------------------------------------------------------------------------


 

Party shall, as soon as reasonably practicable after the receipt of such
insurance proceeds, (i) in the case of a Purchaser Indemnified Party, pay and
reimburse to the Escrow Agent (if such payment is to be delivered by a Purchaser
Indemnified Party during the Escrow Period) or to Seller (if such payment is to
be delivered by a Purchaser Indemnified Party after the end of the Escrow Period
or to the extent such amount exceeds the payment with respect to the underlying
claim paid from the Escrow Account) for any prior indemnification payment with
respect to the matter giving rise to such claim (up to the amount of such
insurance proceeds, less any retroactive premium adjustments directly
attributable thereto) and (ii) in the case of a Seller Indemnified Party, pay
and reimburse to Purchaser for any prior indemnification payment with respect to
the matter giving rise to such claim (up to the amount of such insurance
proceeds, less any retroactive premium adjustments directly attributable
thereto).

 

6.7                               Waiver of Certain Damages.  Notwithstanding
anything to the contrary in this Article VI or elsewhere in this Agreement, in
no event shall any Indemnifying Party be liable to an Indemnified Party under
this Article VI for consequential, special, incidental, indirect, exemplary or
punitive damages, loss of future revenue, income or profits, loss of benefit of
the bargain or similar items, regardless of whether the possibility of such
damages, losses or similar items was disclosed to such Indemnified Party or any
of such Indemnified Party’s respective representatives in advance or could have
been reasonably foreseen by such Indemnified Party; provided, however, that this
limitation shall not apply if, and solely to the extent that, such Indemnified
Party is seeking to obtain through indemnification reimbursement of Losses
resulting from an award in a Third Party Claim against such Indemnified Party of
consequential, special, incidental, indirect or punitive damages, loss of future
revenue, income or profits, loss of benefit of the bargain or similar items.

 

6.8                               Tax Treatment of Indemnification Payments. 
Unless otherwise required by applicable Tax Law, any indemnification payments
made pursuant to this Article VI shall be treated for all Tax purposes as
adjustments to the Purchase Price.

 

6.9                               Source of Recovery.

 

(a)                                 Any amount that is finally determined to be
due to any Purchaser Indemnified Party under Section 6.2(a) or Section 5.16
shall be paid by release to Purchaser (on behalf of such Purchaser Indemnified
Party) from the Escrow Account of funds equal to the lesser of (A) such amount
or (B) the full amount of Escrow Deposit then remaining in the Escrow Account,
in accordance with the terms of the Escrow Agreement.  In the event the Escrow
Deposit is depleted or is insufficient to cover the amount of Losses for which
Purchaser is entitled to indemnification by Seller under this Article VI,
Purchaser may, at its sole discretion, set off any indemnification payment to
which it is entitled under this Article VI, in each case against payment of any
Net Sales Milestone Payments.  If Purchaser shall set off any amounts pursuant
to this Section 6.9(a), and Seller objects to such set off by written notice to
Purchaser given within thirty (30) days of such set off and it is determined
that Purchaser has improperly set off any amount, Purchaser shall be required to
pay to Seller interest on such improperly set off portion of such Net Sales
Milestone Payments at a rate per month equal to the prime rate then in effect
plus two percent (2.0%), to the maximum extent permitted by applicable Law. 
Such interest shall accrue and compound on a daily basis from the date on which
the improperly set off portion of such Net Sales Milestone Payments should have
initially been paid

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

45

--------------------------------------------------------------------------------

 

to Seller.  In addition to accrued interest on any improperly set off portion of
such Net Sales Milestone Payments, Purchaser shall pay to Seller reasonable
attorneys’ fees and expenses and other reasonable costs and expenses incurred in
connection with the collection of any such unpaid portion thereof.

 

(b)                                 Any amount that is finally determined to be
due to any Seller Indemnified Party under Section 6.2(b) or Section 5.16 shall
be paid by Purchaser to such Seller Indemnified Party within five (5) Business
Days after such determination by wire transfer of immediately available funds to
such account as such Seller Indemnified Party may designate in writing
reasonably in advance of such payment.

 

6.10                        Exclusive Remedy.

 

(a)                                 Except as set forth in Section 6.10(c),
notwithstanding anything to the contrary in this Agreement or otherwise:
(i) following the Closing, Seller shall have no liability of any kind to
Purchaser or any other Purchaser Indemnified Party, subject only to the
Purchaser Indemnified Parties’ ability to bring indemnification claims pursuant
to Section 5.16 or this Article VI and to be paid as provided in Section 5.16 or
this Article VI, which shall be the sole and exclusive remedies of the Purchaser
Indemnified Parties for breach of any representations and warranties or
covenants and agreements of Seller contained in this Agreement, with respect to
Excluded Liabilities, Tax matters, employment matters or otherwise with respect
to this Agreement, the Transaction Documents or the transactions contemplated
hereby or thereby; and (ii) Purchaser, on behalf of itself and all other
Purchaser Indemnified Parties, hereby irrevocably waives any right to any other
remedy, following the Closing, whether for any breach of any representations and
warranties and covenants and agreements of Seller contained in this Agreement,
with respect to Excluded Liabilities, Tax matters, employment matters or
otherwise with respect to this Agreement, the Transaction Documents or the
transactions contemplated hereby and thereby.  Without limiting the generality
of the preceding sentence of this Section 6.10(a), except to the extent the same
constitute Excluded Claims, the rights and claims waived by Purchaser and the
Purchaser Indemnified Parties under this Section 6.10(a) include claims for
contribution or other rights of recovery arising out of or relating to any
Environmental Law (whether now or hereinafter in effect), breach of contract,
breach of representations and warranties, misrepresentation (whether reckless,
negligent or otherwise (but not intentional)), gross negligence, and all other
claims, whether based in contract, tort, breach of duty or otherwise.

 

(b)                                 Except as set forth in Section 6.10(c),
notwithstanding anything to the contrary in this Agreement or otherwise:
(i) following the Closing, Purchaser shall have no liability of any kind to
Seller or any other Seller Indemnified Party, subject only to the Seller
Indemnified Parties’ ability to bring indemnification claims pursuant to
Section 5.16 or this Article VI and to be paid as provided in Section 5.16 or
this Article VI, which shall be the sole and exclusive remedies of the Seller
Indemnified Parties for breach of any representations and warranties or
covenants and agreements of Seller contained in this Agreement, with respect to
Assumed Liabilities, Tax matters, employment matters or otherwise with respect
to this Agreement, the Transaction Documents or the transactions contemplated
hereby or thereby; and (ii) Seller, on behalf of itself and all other Seller
Indemnified Parties, hereby irrevocably waives any right to any other remedy,
following the Closing, whether for any breach of any

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

46

--------------------------------------------------------------------------------


 

representations and warranties and covenants and agreements of Purchaser
contained in this Agreement, with respect to Assumed Liabilities, Tax matters,
employment matters or otherwise with respect to this Agreement, the Transaction
Documents or the transactions contemplated hereby and thereby.  Without limiting
the generality of the preceding sentence of this Section 6.10(b), except to the
extent the same constitute Excluded Claims, the rights and claims waived by
Seller and the Seller Indemnified Parties under this Section 6.10(b) include
claims for contribution or other rights of recovery arising out of or relating
to any Environmental Law (whether now or hereinafter in effect), breach of
contract, breach of representations and warranties, misrepresentation (whether
reckless, negligent or otherwise (but not intentional)), gross negligence, and
all other claims, whether based in contract, tort, breach of duty or otherwise.

 

(c)                                  Section 6.10(a) and Section 6.10(b) shall
not apply to any claim related to any fraud, intentional misrepresentation or
willful misconduct or any claim for equitable relief under Section 7.13 made
with respect to breaches of any covenant, agreement or obligation set forth in
this Agreement or any Transaction Document (“Excluded Claims”); provided,
however, that if an Excluded Claim is made, then the Party prevailing with
respect to such Excluded Claim shall be entitled to reimbursement from the other
Party for all fees and expenses (including reasonable attorneys’ and
accountants’ fees and court costs) incurred by such prevailing Party with
respect to such claim and any Proceeding with respect thereto.

 

ARTICLE VII

 

MISCELLANEOUS.

 

7.1                               Expenses.  Except as otherwise specifically
provided for in this Agreement or the Transaction Documents, each Party shall
bear the costs and expenses (including fees and disbursements of counsel,
financial advisors and accountants and financing fees, if any) incurred by or on
behalf of such Party in connection with this Agreement, the Transaction
Documents and the transactions contemplated hereby and thereby, regardless of
whether or not the Closing is consummated.

 

7.2                               Notices.  All notices, requests, demands,
waivers and other communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if:
(a) delivered personally; (b) mailed using certified or registered mail with
postage prepaid, return receipt requested; or (c) sent by next day or overnight
mail or delivery using a nationally recognized overnight courier service, as
follows:

 

if to Purchaser:

 

Depomed, Inc.

7999 Gateway Boulevard, Suite 300

Newark, California  94560

Attention:  Legal Department

 

with a copy (which shall not constitute notice, request, demand, waiver or other
communication to Purchaser) to:

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

Baker Botts L.L.P.

1001 Page Mill Road

Building One, Suite 200

Palo Alto, California  94304

Attention:  Brian D. Lee

 

if to Seller:

 

NNI Holdings Corp.

135 Routes 202 / 206

Bedminster, New Jersey  07921

Attention:  Peter Lankau

 

with copies (which shall not constitute notice, request, demand, waiver or other
communication to Seller) to:

 

Tailwind Management LP

485 Lexington Avenue, 23rd Floor

New York, New York  10017

Attention:  Geoffrey S. Raker

 

and to:

 

Kelley Drye & Warren LLP

400 Atlantic Street

Stamford, Connecticut  06901

Attention: John T. Capetta

 

and to:

 

Kelley Drye & Warren LLP

3050 K Street, NW

Washington, DC 20007

Attention: Jay R. Schifferli

 

A Party may designate a new address to which notices, requests, demands, waivers
and other communications shall thereafter be transmitted by providing written
notice to that effect to the other Parties.  Each notice, request, demand,
waiver or other communication transmitted in the manner described in this
Section 7.2 shall be deemed to have been provided, received and become effective
for all purposes hereunder at the time it shall have been delivered to the
addressee as indicated by the return receipt (if transmitted by mail) or the
affidavit or receipt of the messenger (if transmitted by personal delivery or
courier service).

 

7.3                               Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors, permitted assigns, heirs and legal
representatives; provided that neither this Agreement nor any of the rights,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

48

--------------------------------------------------------------------------------


 

interests or obligations hereunder may be assigned or delegated, in whole or in
part, by operation of Law or otherwise, (i) by Purchaser without the prior
written consent of Seller; or (ii) by Seller without the prior written consent
of Purchaser; except that (A) Seller may assign, without Purchaser’s consent,
with prior written notice to Purchaser, its rights and delegate its obligations
under this Agreement to the Seller Representative in accordance with
Section 5.18; and (B) Purchaser may assign this Agreement, without Seller’s
consent, with prior written notice to Seller, to (I) any of its Affiliates;
provided, however, that any such assignment by Purchaser to any of its
Affiliates shall not relieve Purchaser of its primary liability for obligations
hereunder or enlarge, alter or change any obligation of Seller hereunder or
(II) a successor to all or substantially all of the business of Purchaser,
whether by way of merger, sale of stock, sale of assets or other transaction or
series of related transactions.  With respect to any proposed assignment of this
Agreement by Purchaser to a successor of that portion of Purchaser’s business
comprising the Business, if such portion of Purchaser’s business is less than
substantially all of Purchaser’s business, the consent of Seller shall not be
unreasonably withheld, conditioned or delayed.  Any purported assignment or
delegation by any Party of this Agreement or any of the rights or obligations
hereunder in violation of this Section 7.3 will be null and void.

 

7.4                               Severability.  If any provision of this
Agreement shall hereafter be held to be invalid, unenforceable or illegal, in
whole or in part, in any jurisdiction under any circumstances for any reason:
(a) such provision shall be reformed to the minimum extent necessary to cause
such provision to be valid, enforceable and legal while preserving the intent of
the Parties as expressed in, and the benefits to such Parties provided by, such
provision; or (b) if such provision cannot be so reformed, such provision shall
be severed from this Agreement and an equitable adjustment shall be made to this
Agreement (including addition of necessary further provisions to this Agreement)
so as to give effect to the intent as so expressed and the benefits so
provided.  Such holding shall not affect or impair the validity, enforceability
or legality of such provision in any other jurisdiction or under any other
circumstances.  Neither such holding nor such reformation or severance shall
affect or impair the legality, validity or enforceability of any other provision
of this Agreement.

 

7.5                               Interpretation.  All references in this
Agreement to annexes, exhibits, schedules, articles, sections, subsections and
other subdivisions refer to the corresponding annexes, schedules, articles,
sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise.  Titles appearing at the beginning of any
articles, sections, subsections or other subdivisions of this Agreement are for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement. Annexes, exhibits and schedules to this Agreement are
attached hereto and by this reference incorporated herein for all purposes.  Any
capitalized term used but not defined in an annex or schedule to this Agreement
have the meaning set forth in this Agreement.  The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular article, section,
subsection or other subdivision hereof unless expressly so limited herein.  The
words “either,” “or,” “neither,” “nor,” and “any” are not exclusive, and the
word “or” is deemed to have the meaning “and/or”.  The word “including” (in its
various forms) means including without limitation.   All references to “$” and
dollars shall be deemed to refer to United States currency unless otherwise
specifically provided.  Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

49

--------------------------------------------------------------------------------


 

include the plural and vice versa, unless the context otherwise requires. 
Unless expressly stated to the contrary, references in this Agreement or Annex A
to any Contract are to that Contract as amended, modified or supplemented from
time to time in accordance with the terms thereof.  References in this Agreement
to a Person shall include the successors and assigns thereof.  All references to
materials in this Agreement, including any report, record, file or other
document, shall, in each case, include any form or medium of such materials
(including electronic form).

 

7.6                               Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any Party based on any claim that such Party or counsel to such Party drafted
this Agreement or any provision hereof.  The Parties acknowledge and agree that
any exception to a representation and warranty of Seller contained in this
Agreement that is disclosed in any section of the Disclosure Schedule under the
caption referencing such representation and warranty shall be deemed to also be
an exception to each other representation and warranty of Seller contained in
this Agreement to the extent that it would be reasonably apparent that such
exception is applicable to such other representation and warranty.  Certain
information set forth in the Disclosure Schedule is included therein solely for
informational purposes and may not be required to be disclosed pursuant to this
Agreement, and the disclosure of any information shall not be deemed to
constitute an acknowledgment or admission that such information is required to
be disclosed in connection with the representations and warranties made by
Seller in this Agreement or that it is material, nor shall such information be
deemed to establish a standard of materiality.

 

7.7                               Amendment and Waiver.  This Agreement may not
be amended except by an instrument in writing executed by Purchaser and Seller,
which states that it constitutes an amendment to this Agreement and specifies
the provision(s) that are being amended.  Any provision of this Agreement may be
waived at any time by (a) Purchaser, by delivery by Purchaser of a written
instrument executed by Purchaser, which states that it constitutes a waiver of
this Agreement and specifies the provision(s) that are being waived; and
(b) Seller, by delivery by Seller of a written instrument executed by Seller,
which states that it constitutes a waiver of this Agreement and specifies the
provision(s) that are being waived.  Any such waiver shall be effective only to
the extent specifically set forth in such written instrument.  Neither the
exercise (from time to time and at any time) by a Party of, nor the delay or
failure (at any time or for any period of time) to exercise by a Party, any
right, power or remedy shall constitute a waiver of the right to exercise, or
impair, limit or restrict the exercise of, such right, power or remedy or any
other right, power or remedy at any time and from time to time thereafter.  No
waiver of any right, power or remedy of a Party shall be deemed to be a waiver
of any other right, power or remedy of such Party or shall, except to the extent
so waived, impair, limit or restrict the exercise of such right, power or
remedy.

 

7.8                               Entire Agreement; No Implied Warranties.  This
Agreement (including the annex, exhibits and schedules referred to herein), the
Transaction Documents and the Confidentiality Agreement dated as of June, 3,
2011 by and between Seller and Purchaser constitute the entire agreement, and
supersede all of the previous or contemporaneous Contracts, representations,
warranties and understandings (whether oral or written), by or between the
Parties with respect to the subject matter hereof, including any letter of
intent, exclusivity agreement, term sheet or memorandum of terms entered into or
exchanged by the Parties.  The annex, exhibits and

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

50

--------------------------------------------------------------------------------


 

schedules specifically referred to herein, and delivered pursuant hereto, are an
integral part of this Agreement.  No representation, warranty, promise,
inducement or statement of intention has been made by either Party, any of its
Affiliates or any of its or their respective representatives related to the
transactions contemplated by this Agreement that is not embodied in this
Agreement or any Transaction Document, and neither of the Parties shall be bound
by, or be liable for, any alleged representation, warranty, promise, inducement
or statement of intention not embodied herein or therein.  Each of the Parties
acknowledges and agrees that is has not relied on any representation, warranty,
promise, inducement or statement of intention made by any other Party, other
than the representations and warranties expressly set forth in this Agreement or
any Transaction Document.

 

7.9                               Counterparts.  This Agreement may be signed in
any number of counterparts, each of which (when executed and delivered) shall
constitute an original instrument, but all of which together shall constitute
one and the same instrument.  This Agreement shall become effective and be
deemed to have been executed and delivered by each of the Parties at such time
as counterparts hereto shall have been executed and delivered by all of the
Parties, regardless of whether all of the Parties have executed the same
counterpart.  Counterparts may be delivered via facsimile or other electronic
transmission (including pdf) and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

7.10                        Governing Law.  THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, ALL RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ALL
DISPUTES AND PROCEEDINGS (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE FOREGOING SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER
OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

7.11                        Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL PROCEEDINGS (IN CONTRACT, IN TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY DISPUTES WITH
RESPECT TO ANY OF THE FOREGOING SHALL BE COMMENCED AND PROSECUTED EXCLUSIVELY IN
THE COURTS OF THE COUNTY OF NEW YORK, STATE OF NEW YORK AND ANY APPELLATE COURT
THEREFROM OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND ANY APPELLATE COURT THEREFROM (COLLECTIVELY, THE “NEW YORK COURTS”). 
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS AND SUBMITS, FOR
ITSELF AND ITS ASSETS,  TO THE EXCLUSIVE JURISDICTION OF ANY OF THE NEW YORK
COURTS IN RESPECT OF ANY SUCH PROCEEDING.  EACH PARTY HEREBY

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

51

--------------------------------------------------------------------------------


 

IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.2.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(b)                                 EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY PROCEEDING (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN
THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY OF THE FOREGOING IN
ANY OF THE NEW YORK COURTS.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE NEW YORK COURTS.  EACH OF THE
PARTIES AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
PROCEEDING (IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN
THE PARTIES HEREUNDER AND ANY DISPUTES WITH RESPECT TO ANY OF THE FOREGOING WILL
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUCH PROCEEDING.

 

(d)                                 EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT, SEEK TO ENFORCE THE
FOREGOING WAIVERS, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (iii) SUCH PARTY MAKES SUCH WAIVERS VOLUNTARILY,
AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION 7.11.

 

7.12                        No Third Party Beneficiaries.  No Person other than
Purchaser and Seller has, is intended to have, or shall have any rights,
remedies, obligations or benefits under any provision of this Agreement, other
than (a) any permitted successors and assigns of the Parties under Section 7.3
(who are intended third party beneficiaries of this Agreement) and (b) Purchaser
Indemnified Parties and Seller Indemnified Parties (who are intended third party
beneficiaries of Article VI).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

52

--------------------------------------------------------------------------------


 

7.13                        Remedies.  Except as otherwise provided in
Section 6.10, each of the Parties shall have and retain all rights and remedies,
at law or in equity, including rights to specific performance and injunctive or
other equitable relief, arising out of or relating to a breach or threatened
breach of this Agreement.  Without limiting the generality of the foregoing,
each of the Parties acknowledges that money damages would not be a sufficient
remedy for any breach or threatened breach of this Agreement and that
irreparable harm would result if this Agreement were not specifically enforced. 
Therefore, the rights and obligations of the Parties shall be enforceable by a
decree of specific performance issued by any court of competent jurisdiction,
and appropriate injunctive relief shall be granted in connection therewith,
without the necessity of posting a bond or other security or proving irrevocable
harm and without regard to the adequacy of any remedy at law.  Each of the
Parties agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief when available pursuant to the terms of
this Agreement on the basis that the other Party has an adequate remedy at law
or an award of specific performance is not an appropriate remedy for any reason
at law or equity.  No breach of any representation, warranty, covenant or
agreement contained herein shall give rise to any right on the part of
Purchaser, after the Closing, to rescind this Agreement or the transactions
contemplated hereby.   Subject to the provisions of  Section 6.10, a Party’s
right to specific performance or injunctive relief shall be in addition to all
other legal or equitable remedies available to such Party.

 

7.14                        Relationship of the Parties.  In making and
performing this Agreement, the Parties are acting, and intend to be treated, as
independent entities and nothing contained in this Agreement shall be construed
or implied to create an agency, partnership, joint venture, or employer and
employee relationship between Seller and Purchaser or any of their respective
Affiliates.  Except as otherwise expressly provided herein, neither Purchaser
nor Seller may act on behalf of Seller or Purchaser (as applicable) and neither
Purchaser nor Seller may make (or has any authority to make) any representation,
warranty or commitment, whether express or implied, on behalf of Seller or
Purchaser (as applicable), or incur any charges or expenses for or in the name
of Seller or Purchase (as applicable).  Neither Purchaser nor Seller shall be
liable for the act of Seller or Purchaser (as applicable), unless such act is
expressly authorized in writing by all Parties. The relationship of Purchaser
and Seller under this Agreement is, and is intended to be, one of independent
contractors hereunder.

 

[signature page follows]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

53

--------------------------------------------------------------------------------


 

The Parties have executed this Asset Purchase Agreement as of the date first
above written.

 

 

SELLER:

 

 

 

NAUTILUS NEUROSCIENCES, INC.

 

 

 

 

 

 

By:

/s/ William Maichle

 

Name:

William Maichle

 

Title:

Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

 

 

DEPOMED, INC.

 

 

 

 

 

By:

/s/ James A. Shoeneck

 

Name:

James A. Schoeneck

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

54

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

As used in the Agreement, each of the following terms has the meaning given in
this Annex A:

 

“Accounting Arbitrator” has the meaning set forth in Section 1.8.

 

“Affiliate” or “Affiliates” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person;
provided, however, that Seller’s Affiliates shall be deemed not to include any
portfolio company of any of the investment funds managed by Tailwind Management
LP or Galen Management, LLC other than NNI Holdings Corp. and Seller.  For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities, by
Contract or otherwise.  For the avoidance of doubt, the directors and officers
of Seller or NNI Holdings Corp. shall not be deemed to be Affiliates of Seller.

 

“Affiliated Group” means any affiliated group within the meaning of
Section 1504(a) of the Code or any similar or analogous group defined under a
similar or analogous provision of applicable state, local or foreign Tax Law.

 

“Agreement” means this Asset Purchase Agreement, including the annex, exhibits
and schedules hereto (including the Disclosure Schedule), as amended and
modified from time to time in accordance with its provisions.

 

“Allocation” has the meaning set forth in Section 1.8.

 

“AMP” has the meaning set forth in Section 5.21(a).

 

“ANDA” has the meaning set forth in Section 3.22.

 

“Assignment of Contracts” has the meaning set forth in Section 2.2(b).

 

“Assignments of Transferred Intellectual Property” has the meaning set forth in
Section 2.2(d).

 

“Assigned Contracts” has the meaning set forth in Section 1.1(d).

 

“Assumed Liabilities” has the meaning set forth in Section 1.3.

 

“Audited Financial Statements” has the meaning set forth in Section 3.8(a).

 

“Balance Sheet Date” has the meaning set forth in Section 3.9.

 

“Benefit Plan” means each material pension, profit sharing, 401(k), retirement,
deferred compensation, stock purchase, stock option, stock appreciation right or
other equity based compensation plans, incentive, bonus, vacation, employment,
severance, retention, change in control, medical, life insurance, disability,
dental insurance and other employee benefit plan,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-1

--------------------------------------------------------------------------------

 

agreement, plan, policy and program maintained or contributed to by Seller for
the benefit of current or former employees or current or former directors of
Seller, whether written or oral, and whether or not subject to ERISA.

 

“Bill of Sale” has the meaning set forth in Section 2.2(a).

 

“Blanket Authorization Letter” has the meaning set forth in Section 2.2(n).

 

“Branded Prescription Fee” means a fee imposed by the IRS pursuant to
Section 9008 of the Patient Protection and Affordable Care Act, P.L. 111-148, as
amended by Section 1404 of the Health Care and Education Reconciliation Act of
2010, P.L. 111-152.

 

“Business” has the meaning set forth in the Recitals.

 

“Business Confidential Information” means any and all confidential or
proprietary information of a Party or any of such Party’s Affiliates related to
the Business, the Purchased Assets or the Assumed Liabilities, in each case
regardless of whether such information is included among the Purchased Assets
and regardless of whether such information is written or oral, including all
physical or electronic embodiments of any of the foregoing; provided, however,
that “Business Confidential Information” shall not include information that
Seller can demonstrate (a) is or becomes generally available to the public other
than as a result of a disclosure by Seller or any of Seller’s Affiliates or
their respective representatives, or (b) is or becomes available to Seller on a
non-confidential basis from a source that is not prohibited from disclosing such
information by a contractual, fiduciary, regulatory or other obligation to
Purchaser or any of Purchaser’s Affiliates.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions are authorized or obligated by Law or
executive order to be closed in the State of New York.

 

“Business Employees” has the meaning set forth in Section 3.19(a).

 

“Cash Purchase Price” has the meaning set forth in Section 1.5(a).

 

“CDAPCA” means the Comprehensive Drug Abuse Prevention and Control Act of 1970.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“cGMP” has the meaning set forth in Section 3.13.

 

“Chargebacks” means all credits, chargebacks, reimbursements, administrative
fees and other financial obligations to wholesalers and other distributors,
group purchasing organizations, insurers, Governmental Authorities and other
institutions related to the Product.

 

“Claim” means any complaint, allegation, charge, petition, appeal, demand,
notice, filing or claim of any kind that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Authority,
or that asserts, alleges a basis to assert or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-2

--------------------------------------------------------------------------------


 

threatens to assert any right, breach, default, violation, noncompliance,
termination, cancellation or other action or omission that would reasonably be
expected to result in a Loss.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“CMS” has the meaning set forth in Section 5.21(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any agreement, contract, commitment, instrument, undertaking or
arrangement that is binding upon the parties thereto.

 

“Core Representations” means the representations and warranties contained in
Section 3.1, Section 3.4, Section 3.5, Section 3.6, Section 3.7, Section 3.17,
Section 3.30, Section 4.1, Section 4.2, Section 4.3, Section 4.4 or Section 4.6.

 

“Covenants Not to Compete” has the meaning set forth in Section 5.22.

 

“CSA” means the Controlled Substances Act.

 

“Data Room” means the electronic documentation site established prior to the
Closing Date at [***] on behalf of Seller.

 

“DEA” means the United States Drug Enforcement Administration.

 

“Disclosure Schedule” means the disclosure schedule of Seller to this Agreement,
which is incorporated by reference into and made a part of this Agreement.

 

“Draft Allocation” has the meaning set forth in Section 1.8.

 

“Environment” has the meaning set forth in CERCLA.

 

“Environmental Law” means any federal, state, local, municipal or foreign Law
relating to the Environment, as in effect on or prior to the Closing Date,
including any statute, regulation or order pertaining to: (a) treatment,
storage, disposal, generation or transportation of industrial, toxic or
hazardous substances or solid hazardous waste; (b) soil, air and water
pollution; (c) surface water, groundwater and soil contamination; (d) the
Release or threatened Release into the Environment of waste, toxic or hazardous
substances, or solid or hazardous waste, including emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
and (e) manufacture, processing, use, distribution, treatment, storage,
disposal, transportation or handling of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or oil or petroleum products or solid
or hazardous waste.

 

“Equitable Exceptions” means any limitations on the enforceability of
obligations resulting from: (a) bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other requirements of Laws, Orders or
equitable principles now or hereafter in effect relating to or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-3

--------------------------------------------------------------------------------


 

affecting the enforcement of creditors’ rights or debtors’ obligations
generally; and (b) as to the remedy of specific performance and injunctive and
other forms of equitable relief, the imposition of equitable defenses and the
discretion of the Governmental Authority before which any Proceeding therefor
may be brought (regardless of whether enforcement is sought in a Proceeding at
law or in equity).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity (whether or not incorporated) that, together
with any other Person, is or has been considered in the past six (6) years to be
under common control and treated as a single employer for purposes of
Section 313(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA.

 

“Escrow Account” has the meaning set forth in Section 1.6.

 

“Escrow Agent” has the meaning set forth in Section 1.5(b)(ii).

 

“Escrow Agreement” has the meaning set forth in Section 1.6.

 

“Escrow Deposit” has the meaning set forth in Section 1.5(b)(ii).

 

“Escrow Period” has the meaning set forth in Section 1.6.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning set forth in Section 1.2.

 

“Excluded Claims” has the meaning set forth in Section 6.10(b).

 

“Excluded Liabilities” has the meaning set forth in Section 1.4.

 

“FDA” means the United States Food and Drug Administration.

 

“FDA Act” means the United States Federal Food, Drug, and Cosmetic Act of 1938,
as amended.

 

“Final Allocation” has the meaning set forth in Section 1.8.

 

“Financial Statements” has the meaning set forth in Section 3.8(a).

 

“GAAP” means United States generally accepted accounting principles, as in
effect on the Closing Date.

 

“Generic Equivalent” means an A/B rated generic version of the Product.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-4

--------------------------------------------------------------------------------


 

organization or authority have the force of Law), or any arbitrator, court or
tribunal of competent jurisdiction.

 

“Health Laws” means any Law the purpose of which is to ensure the safety,
efficacy and quality of medicines by regulating the research, development,
manufacturing, commercialization and distribution of these products, including
Laws relating to good laboratory practices, good clinical practices,
investigational use, product marketing authorization, manufacturing compliance
and approval, good manufacturing practices, labeling, advertising, privacy,
promotional practices, pricing, safety surveillance, record keeping and filing
of required reports, including the FDA Act, the CDAPCA, the CSA, the PPACA, the
Health Insurance Portability and Accountability Act of 1996, the Public Health
Service Act, as amended, and applicable regulations issued by a Regulatory
Authority.

 

“Income Tax” means any federal, state, local or foreign Tax measured by or based
upon income, including any interest, penalty or addition thereto.

 

“Income Tax Return” mean a Tax Return relating to Income Taxes.

 

“IND” has the meaning set forth in Section 3.23(b).

 

“Indebtedness” means, with respect to any Person, without duplication, (a) any
obligation of such Person (i) constituting the principal amount, plus any
related accrued and unpaid interest, fees, expenses and prepayment premiums or
penalties, of indebtedness for borrowed money; (ii) evidenced by any note, bond,
debenture, bankers acceptance, letter of credit or other instrument, facility or
debt security (including a purchase money obligation); (iii) upon which interest
charges (other than late payment charges) are customarily paid or owed;
(iv) issued or assumed as the deferred purchase price of property or services,
conditional sale obligations and obligation under any title retention agreement;
or (v) under any lease or similar arrangement that would be required to be
accounted for by the lessee as a capital lease in accordance with GAAP; (b) any
synthetic lease obligations, sale-leaseback obligations and other similar
indebtedness obligations, whether secured or unsecured; (c) any direct or
indirect guarantee (or keepwell agreement) by such Person of any indebtedness of
any other Person described in the preceding clause (a); (d) any obligation to
reimburse any bank or other Person for amounts paid under a letter of credit or
similar instrument (other than those issued in respect of the performance
obligations in the ordinary course of business); and (e) any obligations under
interest rate, currency and other derivative Contracts.

 

“Independent Auditor” has the meaning set forth in Section 5.7(c).

 

“Indemnification Cap” has the meaning set forth in Section 6.3(a).

 

“Indemnification Threshold” has the meaning set forth in Section 6.3(a).

 

“Indemnified Party” has the meaning set forth in Section 6.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 6.4(a).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-5

--------------------------------------------------------------------------------


 

“Insolvent” means that the fair value of the assets of the relevant Person, at a
fair valuation, exceeds the sum of the debts and other Liabilities of such
Person.

 

“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world, whether registered or unregistered, whether owned or held
for use under license: (a) patents, patent applications and patent disclosures,
together with all divisions, continuations, continuations-in-part, reissues,
revisions, additions, extensions and reexaminations thereof; (b) copyrights,
including all applications and registrations, and works of authorship, whether
or not copyrightable; (c) trademarks, service marks and trade names, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (d) trade secrets and other confidential
know-how; (e) websites and internet domain name registrations; (f) any
registrations of, applications to register, and renewals and extensions of, any
of the foregoing with or by any Governmental Authority in any jurisdiction; and
(g) all other moral, proprietary and intellectual property rights.

 

“Inventory” has the meaning set forth in Section 1.1(c).

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Purchaser” means the actual knowledge of any of the Chief
Executive Officer, Chief Financial Officer or General Counsel of Purchaser.

 

“Labor Laws” has the meaning set forth in Section 3.19(b).

 

“Law” means any treaty, statute, law, ordinance, regulation, judgment, decree,
injunction, ruling, Order or rule issued, promulgated or entered by or with any
Governmental Authority.

 

“Liability” means any liability or obligation of any kind or nature, whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due.

 

“Liens” means any mortgage, pledge, deed of trust, hypothecation, claim,
security interest, title defect or other similar restriction, title retention
agreement, restriction on transfer, encumbrance, option, easement, rights of
access, encroachment, lien or other similar encumbrance.

 

“Loss” means any claim, liability, shortage, damage, settlement, deficiency,
expense (including reasonable attorneys’ and accountants’ fees), assessment, Tax
or loss of any kind.

 

“Material Adverse Effect” means any event, circumstance, change or effect that
has or would reasonably be expected to have a material adverse effect on the
business, results of operations, condition (financial or otherwise) or assets of
Seller with respect to the Purchased Assets or the Business, or on the ability
of Seller to consummate the transactions contemplated hereby; provided, however,
that in no event shall any effect resulting from the occurrence of any of the
following be considered a Material Adverse Effect: (a) any change in general
economic or political conditions or changes affecting the industry generally in
which Seller operates, so long as such change does not disproportionately affect
the Business; (b) any natural disaster, any act of terrorism, sabotage, military
action or war (whether or not declared) or any other social or political
disruption, in each case including any escalation or worsening thereof; (c) any
adverse

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-6

--------------------------------------------------------------------------------


 

change arising from or relating to any change in accounting requirements
applicable to Seller or to any change in Laws or Orders applicable to Seller or,
in each case, in the interpretation thereof; (d) the announcement of this
Agreement or the transactions contemplated by this Agreement or other
communication by Purchaser of its plans or intentions with respect to the
Business or the Purchased Assets; (e) the consummation of the transactions
contemplated by this Agreement or any actions by Purchaser or Seller required by
this Agreement or, in the case of Seller, taken at the express written consent
of Purchaser; (f) any failure by Seller to meet any internal or published
projections, forecasts or revenue or earnings predictions for any period ending
on or after the Closing Date (it being understood that the effects giving rise
or contributing to such failure that are not otherwise excluded from the
definition of a “Material Adverse Effect” may be deemed to constitute a Material
Adverse Effect or be taken into account in determining whether a Material
Adverse Effect has occurred); or (g) any adverse change arising from or relating
to the approval or launch of, or any change in the pricing of, any
pharmaceutical product other than the Product.

 

“Medicaid Finished Product” has the meaning set forth in Section 5.21(b).

 

“Milestone Period” has the meaning set forth in Section 1.7(b).

 

“NDA” means a New Drug Application pursuant to Section 505 of the FDA Act,
including (a) any supplements, amendments or modifications submitted to or
required by the FDA, (b) any successor application or procedure designated under
the FDA Act (or any successor law to the FDA Act) after the Closing Date (for
the avoidance of doubt, this clause (b) refers to a change in the FDA Act rather
than a modification of a New Drug Application that is filed on an application
and in accordance with a procedure provided for under the FDA Act as of the
Closing Date) or (c) any foreign counterpart of a U.S. New Drug Application for
approval to market, including, where applicable, applications for labeling,
pricing and reimbursement approval.

 

“Net Sales” means, with respect to a specified period, the actual gross amount
invoiced on sales of the Product by a Selling Person to independent, unrelated
third parties in bona fide, arm’s length transactions, less the following
deductions determined in accordance with GAAP to the extent actually incurred,
allowed, paid, accrued, specifically allocated, or included in the gross
invoiced sales price with respect to such sales to third parties and not
otherwise received, recovered by or reimbursed to such Selling Person calculated
to arrive at net sales: (a) freight, insurance and other transportation charges
to the extent added to the sales price and set forth separately as such on the
total amount invoiced; (b) any sales, use, value-added, excise taxes, duties or
allowances and/or government charges on the selling price of the Product which
fall due and are paid as a consequence of such sale; (c) chargebacks, trade,
quantity, cash discounts and rebates actually allowed and taken to the extent
customary in the trade, including managed health care organizations, pharmacy
benefit managers (or equivalents thereof), federal, state/provincial, local or
other Governmental Authority, or their agencies or purchasers, reimbursers, or
trade customers and discounts to customers, including cash coupons, vouchers and
loyalty cards (and their redemption) and co-pay assistance; (d) allowances or
credits, including allowances or credits to customers on account of rejection,
defects or returns of the Product or because of a retroactive price reduction,
including for recalls or damaged goods and billing errors; (e) commissions
allowed or paid to third party distributors, brokers or agents other than sales
personnel, sales representatives and sales agents employed by the Selling
Person; (f) 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-7

--------------------------------------------------------------------------------


 

amounts payable resulting from governmental (or agency thereof) mandated rebate
programs; and (g) other deductions actually taken by customers that are
customary in the trade or as permitted by applicable Law and GAAP.

 

“Net Sales Milestone Payments” has the meaning set forth in Section 1.7(a).

 

“Net Sales Statement” has the meaning set forth in Section 1.7(b).

 

“New York Courts” has the meaning set forth in Section 7.11(a).

 

“Notice of Claim” has the meaning set forth in Section 6.4(a).

 

“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, award or order (including any consent decree or cease and desist order)
of any kind of any Governmental Authority.

 

“Organizational Documents” of a Person means: (a) its articles of incorporation,
certificate of incorporation, certificate of formation or similar
document(s) filed with a Governmental Authority, which filing forms or organizes
such Person; and (b) its bylaws, limited liability company operating agreement,
partnership agreement, trust agreement or similar document(s), whether or not
filed with a Governmental Authority, which organize or govern the internal
affairs of such Person.

 

“Other Consent” has the meaning set forth in Section 1.9(a).

 

“Paragraph IV” means Section 505(j)(2)(A)(vii)(IV) of the FDA Act.

 

“Party” and “Parties” have the meaning set forth in the Preamble.

 

“Payoff Letter” has the meaning set forth in Section 2.2(h)

 

“Permitted Liens” means: (a) Liens for Taxes that are being contested in good
faith and for which appropriate reserves have been established on the Financial
Statements or that are not yet due; (b) purchase money Liens and Liens securing
rental payments under capital lease arrangements; (c) mechanic’s, materialmen’s,
carrier’s, repairer’s and other similar Liens arising or incurred in the
ordinary course of business or that are not yet due and payable or that are
being contested in good faith; (d) rights of parties under Assigned Contracts to
the extent the same relate to performance after the Closing; (e) Liens of
lessors or licensors in the assets leased or licensed; and (f) other Liens
arising not in connection with the borrowing of money, which do not materially
affect the ownership or use of the underlying Purchased Asset.

 

“Person” means any natural person and any firm, partnership, association,
corporation, company, limited liability company, trust, business trust,
Governmental Authority or other entity.

 

“PPACA” means the Patient Protection and Affordable Care Act.

 

“Proceeding” means any action, suit, arbitration, mediation, litigation,
hearing, audit or administrative proceeding involving any Governmental
Authority.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-8

--------------------------------------------------------------------------------


 

“Product” has the meaning set forth in the Recitals.

 

“Purchase Price” has the meaning set forth in Section 1.5(a).

 

“Purchased Assets” has the meaning set forth in Section 1.1.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser FDA Letters” has the meaning set forth in Section 2.3(f).

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 6.2(a).

 

“Rebates” means rebates, price reductions and administrative fees and related
adjustments charged by or payments to (a) state Medicaid and other federal,
state and local governmental programs and their participants, and by health
plans, insurance companies, Medicare Part D prescription drug plans, pharmacy
benefits managers, mail service pharmacies, long term care providers, specialty
pharmacies and other health care providers, or their agencies or purchasers,
reimbursers, or trade customers and discounts to customers, including cash
coupons, vouchers, loyalty cards (and their redemption) and co-pay assistance,
and (b) service, administrative and inventory management fees due to
wholesalers, distributors and group purchasing organizations based on sales of
the Product (in each case, other than Chargebacks).

 

“Registered Intellectual Property Rights” has the meaning set forth in
Section 3.14(b).

 

“Regulatory Authority” means any national (e.g., the FDA in the United States),
supra-national, regional, state or local Governmental Authority involved in the
granting of Seller Permits, in any given jurisdiction, including, as applicable,
the FDA, Health Canada, European Medicines Agency (EMA), the Drug Enforcement
Administration (DEA), Centers for Medicare and Medicaid Services (CMS).

 

“Regulatory Files” means (a) all adverse event reports and other data,
information and materials relating to adverse experiences and other safety
issues with respect to the Product; (b) all material correspondence between
Seller and any Governmental Authority relating to the Product, including any
filings, submissions, safety reports or updates, complaint files and product
quality reviews and all clinical or pre-clinical data derived from clinical
studies conducted or sponsored by Seller; and (c) all other records, data and
material held by Seller with respect to its compliance with the FDA Act, CDAPCA,
CSA, PPACA and applicable regulations issued by a Regulatory Authority (both
with respect to the Product and to Seller’s activities subject to the FDA Act,
CDAPCA, CSA, PPACA or the applicable regulations issued by a Regulatory
Authority).

 

“Release” has the meaning set forth in CERCLA.

 

“Response Notice” has the meaning set forth in Section 6.4(b).

 

“Restricted Business” has the meaning set forth in Section 5.1(b).

 

“SEC” has the meaning set forth in Section 5.12.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-9

--------------------------------------------------------------------------------


 

“Section 1060 Consideration” has the meaning set forth in Section 1.8.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Benefit Plan” means each Benefit Plan under which Seller has or may have
any Liabilities.

 

“Seller Brands” has the meaning set forth in Section 5.19.

 

“Seller FDA Letters” has the meaning set forth in Section 2.22(e).

 

“Seller Indemnified Party” has the meaning set forth in Section 6.2(b).

 

“Seller Insurance Policies” has the meaning set forth in Section 3.24.

 

“Seller Intellectual Property” means all of Intellectual Property Rights related
to the Product or the Business or that are necessary for the conduct of the
Business as currently conducted by Seller.

 

“Seller Permits” has the meaning set forth in Section 3.20.

 

“Seller Representative” has the meaning set forth in Section 5.20.

 

“Seller’s Knowledge” means the actual knowledge of Peter Lankau, William Maichle
and Neil Milano.

 

“Selling Person” means Purchaser, each of its Affiliates and each licensee,
sublicensee, assignee or other grantee of rights from Purchaser or any of its
Affiliates or another Selling Person to develop, market or sell the Product or
any Affiliate of the foregoing.

 

“Senior Debt” has the meaning set forth in Section 1.5(b)(i).

 

“Straddle Period” has the meaning set forth in Section 5.16(a)(ii).

 

“Subsidiary” means, with respect to any Person, any other Person (other than a
natural person or a Governmental Authority), whether incorporated or
unincorporated, with respect to which such Person, directly or indirectly:
(a) owns at least a majority of the securities or ownership interests having by
their terms ordinary voting power to elect members of the board of directors or
similar body governing the affairs of such other Person or otherwise able to
direct the business and policies of such other Person or (b) would be entitled
to receive at least a majority of the assets of such other Person upon the
dissolution thereof.

 

“Tail Policy” has the meaning set forth in Section 5.11.

 

“Tax” or “Taxes” means any federal, state, local or foreign net or gross income,
gross receipts, license, payroll, employment, excise, severance, stamp, stamp
duty, ad valorem, service, service use, business, unclaimed property, escheat,
occupation, premium, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, goods and
services,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-10

--------------------------------------------------------------------------------


 

alternative or add-on minimum, estimated, or other tax, duty, levy, assessment,
deduction, withholding or similar charge of any kind whatsoever imposed,
assessed or collected by, or payable to, any Governmental Authority including
any interest, penalties or additions thereto.

 

“Tax Returns” means all returns, reports, forms, declarations, statements,
estimated returns, elections, disclosures, claims for refund and information
returns supplied or required to be supplied to a Governmental Authority relating
to Taxes, including any schedule or attachment thereto and including any
amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 6.5(a).

 

“Trademark Period” has the meaning set forth in Section 5.19.

 

“Transaction Documents” means the Escrow Agreement, the Bill of Sale, the
Assignment of Contracts, the Assignments of Transferred Intellectual Property,
the Transition Plan, the documents referred to in Section 2.2 and any other
document or instrument (other than this Agreement) to be entered into by or
among the Parties in connection with the transactions contemplated by this
Agreement.

 

“Transfer Taxes” means all sales, use, transfer, documentary, stamp,
registration and other similar Taxes, and all conveyance, recording and other
similar fees, incurred in connection with the consummation of the transactions
contemplated by this Agreement.

 

“Transferred Intellectual Property” has the meaning set forth in Section 1.1(e).

 

“Transition Plan” has the meaning set forth in Section 5.3(a).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act and the
rules and regulations promulgated thereunder or any similar state or local law.

 

“Unaudited Financial Statements” has the meaning set forth in Section 3.8(a).

 

* * * *

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

A-11

--------------------------------------------------------------------------------
